Case 3:20-cv-00224-GPC-AHG Document 1-4 Filed 02/05/20 PageID.161 Page 1 of 56




                  EXHIBIT A
Case 3:20-cv-00224-GPC-AHG Document 1-4 Filed 02/05/20 PageID.162 Page 2 of 56

      CT Corporation                                                              Service of Process
                                                                                  Transmittal
                                                                                  01/06/2020
                                                                                  CT Log Number 536924980
      TO:        Byron L Woolley
                 Woolley Wilson, LLP
                 6440 N Central Expy Ste 505
                 Dallas, TX 75206-4109


      RE:        Process Served in California

      FOR:       Camp Pendleton & Quantico Housing, LLC (Domestic State: DE)




      ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:


      TITLE OF ACTION:                    JOHN DOE, ETC., ET AL., PLTFS. vs. CAMP PENDLETON & QUANTICO HOUSING, LLC,
                                          ET AL., DFTS.

      DOCUMENT(S) SERVED:                 Summons, Complaint, Civil Case Cover Sheet, Appl ication And Order(s), Attachment

      COURT/AGENCY:                       San Diego County • Superior Court · Central Division, CA
                                          Case /I 37201900066467CUPOCTL

      NATURE OF ACTION:                   Complaint For Damages

      ON WHOM PROCESS WAS SERVED:         C T Corporation System, Los Angeles, CA

      DATE AND HOUR OF SERVICE:           By Process Server on 01 / 06/2020 at 12:10

      JURISDICTION SERVED :               California

      APPEARANCE OR ANSWER DUE:           Within 30 CALENDAR DAYS aft er this summons

      ATTORNEY(S) / SENDER(S):            Lenden Webb, Esq.
                                          WEBB LAW GROUP, APC
                                          446 W. Fallbrooke Avenue, Suite 102
                                          Fresno, CA 93711
                                          (559) 431-4888

      ACTION ITEMS:                       SOP Papers with Transmittal, via UPS Next Day Air , 1ZX212780106757130

                                          Email Notification, FELICIA ROSS fross@lpc.com

                                          Email Notification, Rebecca Edmonds redmonds@lpc.com

                                          Email Notification, RAY BALDWIN rbaldwin@sbii.net

                                          CC Reclpient(s)
                                          Gregory Courtwright, via Regular Mail


      SIGNED:                             CT Corporation System
      ADDRESS:                            1999 Bryan St Ste 900
                                          Dallas, TX 75201-3140

      For Ques tions:                     877-564-7529
                                          MajorAccount Team2@wol terskluwer. com




                                                                                  Page 1 of 1 / GS
                                                                                  Information displayed on this transmittal is for CT
                                                                                  Corporation's record keeping purposes only and is provided to
                                                                                  the recipient for qu,ick reference. This Information does not
                                                                                  constitute a legal opinion as to the nature of action, the
                                                                                  amount of damages, the answer date, or any Information
                                                                                  contained In the documents themselves. Recipient Is
                                                                                  responsible (or interpre ting said documents and for taking
                                                                                  appropriate action. Signatures on certified mail receipts
                                                                                  confirm receipt or package only, not contents.
Case 3:20-cv-00224-GPC-AHG Document 1-4 Filed 02/05/20 PageID.163 Page 3 of 56



                                                                                                                                                            SUM-100
                                                 SUMMONS                                                                      FOR couR r vse  oNt Y
                                                                                                                          /SOLO PARA 11¥0 Ol; I.A CORT~
                                          (CITACION JUDICIAL)
  NOTICE TQ DEFENDANT: CAMP PFNDJ,EIQN & QUANTICO HQ! ]$ING,                                                                                .. ,. 'i
  (AVISO AL DEMANDADO): LLC..Jl Oelawilrc limited Habili1y company, LPC~
   PENDLETON QUANTICO PM LP, a Delownre limited par1ncrship, LINCOLN
    MILITARY PROPERTY MANAGEMENT LP, El Dclawure limited partnership;
                            and DOES I through 50, inclusive.
  YOU ARE BEING SUED BY PLAINTIFF: JOI IN DOE, and individual; JANE
  (LO ESTA DEMANDANDO EL DEMANDANTE): DOE, an individual; JOHN                                                                                     ~ I     • •

   DOE I, a minor, by and through his guardian ad litein, JANE DOE; JOHN DOE
   2·, a minor, by and through his guardian ad !item SAN!:: DOE, an individual.

   NOTICEt You have been sued. Tho court may decide 11g11lns1 you wUhout your being heard unless you respond wilhln 30 doys, Read !he lnformollon
   below.
        You hava 30 CALENDAR DAYS attar !his summons end legal papers are served on you lo Illa a wnltan responso al lhls court and have a copy
   served on lhe plalnliff. A feller or phone call will not pro!ed vou. Your w1il!en response musl be !n proper legal form if vou want the court to hear your
   case, There may be a court lorm lhal you can vso lor vour response. You can rind these ooun lorms end more Information at lho Californla Courts
   Onl•nu Solf•lielp Center (www.courtinfo.ca.gov/so/fhalp}, your county Jaw library, or too courthouse nearesl you. If you c1;111nol p1;1y the fillng ree, ask
   lhe cuuil cl111k fur" lllt! w;ilvijl form. fl you do not file your reGf)on~ on time, you m11y lo$& !he cose by doloult, and your wages, money, and proporty
   may be taken wllhoul further warning from lhe court.                                                                                                        .
         Thare are olher legal requiromonls. You may wanl to call an atlomey rl9hl away. II you do not know an attorney. you may wanl to call en allornoy
   relerral servlco, If you canno1 afford an at1ornoy, you may bO eligible for rrno legal services from a nMprofil legal services program, You can locolo
   these nonprom groups al the Calllornla Legal Seivices Web silo fNWW.lawhcfpaal/fomifl.org), the CafilOrnla Courts Onllne Sel!-Herp Center
   (www.courtinfo.ca.gov/se/thalp), 01 by conlacling your lcx:al court or county bar association, NOTE; 1110 court has e slolulory lien for waived lees and
   cosls on any settlement or arbllraUon award of $10,000 or moro ln e civil case. The court's lien must be paid before the court will dismiss !he case.
   JA VlSOl lo hen demsndado. SJ no rosponde dentro de 30 dfos, la carte puorio doddlr en SJJ contra sin escuchor su va1sl6n. Lo9 /a lnformoclon 8
   fion/inusc/611.
        nen11 30 DIAS DE CALENDAR/O daspu~s do qua le ontmgu&n eslo f;ltsd(m y pape/es /ego/as pam presantar uni1 rospuesle por os,;nlo en este
   co,ta y hMar qu() so ant rogue una copia 11I domtindanlo. Una carta o una Hamada 111/efdnlce no lo protegon. Su rospuesta por ascrilo tlem, qua ester
   on fo,mato legal co1rocto st desn quo proce~n su caso en le r;otto. Es posJble que haya un formU/ano qu11 ustod pueda usru para su rospuosta.
   Puor:fe onconlrar eslos form11lorios r:fe la cone y mds lnlormed(in an ol Conlro d11 Ayuda de los Cortes do Cefilomlo &,ww.suco,te.ca,g011J, on lo
   blbliofoca do feyes de su condado u un la co,10 que le quoda mA:s coroo, Si no pueda pag1Jrle cuoto do prosenradon, pldo al socretmio do /11 wrto
   qu8 la cN un rormularfa do exend6n de pogo do cuotas. Sf no prosent11 ~u respu11sJa II ti8mpo, pueda pordor ol ceso por lncvmplimlonro y la C{)tfo lo
   podM qullsr su sue/do, dino,o y bfen es sin m~s odvartoncla.
      Hay otras raqu/sitos /eg1Jfes. Es tO(x:imondable que /lame o un ebog1Jdo lnmedialamonte. SI no conoce a un ebogor:fo, puodo //em11r a un seNicio de
   ram/96ii o allo99dos. Si no puar:fe psgI1r 8 un abogado, es posib/a quo cump/n con tos requlsl/os pura obtonor $8Mclos 1,r,e/(ls 918/ullos do 1111
   pragrnmo de so1vfclos logBlos sm fillM do Juc:,o. Pue de oncontror eslos gwpas Sin flnos do fucro en cl sltio web do Calitomfo Logsl Senfcas.
   f\'l\'tw.lawhelpealifomlo.otgJ, on ol Centro eta Ayudo do /es Cortos do Ca/ilamlo. (www.sueorta.ca.9-0vJ o ponltmdo5o en contoc(Q col) le cor((I o el
   co/er,To de aboga dos /OC<lllls. AV/SO: Par toy, lo 00110 lioM domcho e roclom~r/8s cuo/as y los costos oxenlos p<:ir imp on er un gr.i vamen so bro
   cualquler recuperaci6n do $10,000 6 mils do velor raclblda medianra un ocuerdo o u1111 conceslc!n dti amitroJe on un caso de derwcho d-.ff, Tiano quo
   pegar el gravamen do le cortr:, antes cJe quo lo corto puada desocher el ceso.
  The name and address of lhe couf1 is:                                                                      CASE NUMBER:
                                                                                                             IMlt>w,, dfl C.ao)
  (El nombre y direcci6n do lo cone es):
  Superior Court of California, County of San Diego                                                           37-2019--00066467-CU-PO-CTL
  330 W. Broadway
  San Diego, Culiforuin 92101
  The   name. address, and tolephone number of plaintiffs attorney, or p1ainlitfw!lhoul an attorney, is:l.cndcn F. Webb
  (El nombra, lo d/reccton y el numero de ta/(Jfono del abogodo daf demondenta,                o def demandonta que no Ilene abogado.                as):
  WEBB LAW GROUP, APC
  466 W. Fallbrook Ave., Fresno, CA 93711                                                                                             (559) 43 1-48118

  ?F::~~)         2 4 DEC 2019                                                   Clerk, by
                                                                                  (Secrelerio)
  (For proof of service off his summons, use Proo! of Service ol Summons (form POS.010).)
                                                                                                         M. Acevedo
                                                                                                                                                     , Deputy
                                                                                                                                                               (Adjunto)

  (Pora pru8ba da enlr8gu de esto citali6n use el formulario Prnof of Service of Summons, (POS-010)).
                                    NOTICE TO THE PERSON SERVED: You are se,ved
   ISEALI
                                    1.           D
                                            as an individual defendant
                                    2.           D
                                            as the pen;on sued under the flcUl!ous name ol (spoclfy}:


                                            3. [iJ    on behalf <Jf (spo(;ify): Camp Pendleton & Quantico Housing, LLC
                                                 under:   D     CCP 416.10 {corporation)                      D         CCP 416.60 (minor)
                                                          D     CCP 416.20 (defunct corporation)              D         CCP 416.70 (conservalee)
                                                          [RJ   CCP 416,40 (association or partnership)       0         CCP 416.90 (aulhorlzed person)
                                                          D   other (specify):
                                            4.   CJ   by personal delivery on (date):
                                                                                                                                                                  P    I I 01 I
   fo,m /\<!<>pl<>~ for '-'•rm!o,y U1<1                                   SUMMONS                                                   Codo,:,! Cl,i!P-••~ ~1220, ~OS
     -'idi<,>i C....M>lol c.11<>m0                                                                                                                   'Wrti'l-'IDC"LNiinlo,ca-goy-
     WM-100 (fl~ Jory t, 100\I]                                                                                                                Wn.\ll.,,..0.;x-&t=.o,mll\l(ldr-
Case 3:20-cv-00224-GPC-AHG Document 1-4 Filed 02/05/20 PageID.164 Page 4 of 56

                                                                                  Service of Process
   " CT Corporation                                                               Transmittal
                                                                                  01/06/2020
                                                                                  CT Log Number 536924775
      TO:        Byron L Woolley
                 Woolley Wilson, LLP
                 6440 N Central Expy Ste 505
                 Dallas, TX 75206-4109


      RE;        Process Served in California

      FOR:       Lincoln Military Property Management LP (Domestic State: DE)




      ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:


      TITLE OF ACTION:                    JOHN DOE, ETC., ET AL., PLTFS. vs. C/Wf' PENDLETON & QUANTTCO HOUSING, LLC,
                                          ETC., ET AL., DFTS. // TO: Lincoln Military Property Management LP

      DOCUMENT(S) SERVED:                 Summons, Complaint, Civil Case Cover Sheet, Application And Order, Notice,
                                          Stipulation, Order
      COURT/AGENCY:                       San Diego County - Superior Court - Central Division, CA
                                          Case# 37201900066467CUPOCTL

      NATURE OF ACTION:                   Complaint For Damages

      ON WHOM PROCESS WAS SERVED:         C T Corporation System, Los Angeles, CA
      DATE AND HOUR OF SERVICE:           By Process Server on 01/06/2020 at 12: 10

      JURISDICTION SERVED:                California
      APPEARANCE OR ANSWER DUE:           Within 30 CALENDAR DAYS after this summons

      ATTORNl!Y(S) / SENDER(S):           Lenden Webb, Esq.
                                          WEBB LAW GROUP, APC
                                          446 W. Fallbrooke Avenue, Suite 102
                                          Fresno, CA 93711
                                          (559) 431-4888

      REMARKS:                            The document(s) received have been modified to reflect the name of the entity
                                          being served.
      ACTION ITEMS:                       SOP Papers with Transmittal, via UPS Next Day Air, 12X212780106757130

                                          Email Notification, FELICIA ROSS fross@lpc.com

                                          Email Notification, Rebecca Edmonds redmonds@lpc.com

                                          Email Notification, RAY BALDWIN rbaldwin@sbll.net

                                          CC Recipient(s)
                                          Gregory Courtwright, via Regular Mail


      SIGNED:                             C T Corporation System
      ADDRESS:                            1999 Bryan St Ste 900
                                          Dallas, TX 75201-3140




                                                                                  Page1of2/GS
                                                                                  Information displayed on this transmittal is for CT
                                                                                  Corporation's record keeping purposes only and is provided to
                                                                                  the recipient for quick reference. This Information does not
                                                                                  constitute a legal opinion as to the nature of action, the
                                                                                  amount of damages, the answer date, or any information
                                                                                  contained in the documents themselves. Recipient is
                                                                                  responsible for interpreting said documents and for taking
                                                                                  appropriate action. Signatures on certified mail receipts
                                                                                  confirm receipt of package only, not contents.
Case 3:20-cv-00224-GPC-AHG Document 1-4 Filed 02/05/20 PageID.165 Page 5 of 56

     .
  ,("'
         CT Corporation                                                       Service of Process
                                                                              Transmittal
                                                                              01/06/2020
                                                                              CT Log Number 536924775
         TO:      Byron L Woolley
                  Woolley Wilson, LLP
                  6440 N Central Expy Ste 505
                  Dallas, TX 75206-4109


         RE:       Process Served in California

         FOR:      Lincoln Military Property Management LP (Domestic State: DE)




         For Questions:                     877-564-7529
                                            MajorAccountTeam2@wolterskluwer.com




                                                                              Page2of 2/GS
                                                                              Information displayed on this trarismittal is for CT
                                                                              Corporation's record keeping purposes only and is provided to
                                                                              the recipient for quick reference. This information does not
                                                                              constitute a legal opinion as to the nature of action, the
                                                                              amount of damages, the answer date, or any information
                                                                              contained in the documents themselves. Recipient is
                                                                              responsible tor interpreting said documents and for taking
                                                                              appropriate action. Signatures on certified mail receipts
                                                                              confirm r&eipt of package only, not contents.
                                                                                  ,.
    Case 3:20-cv-00224-GPC-AHG Document 1-4 Filed 02/05/20 PageID.166 Page 6 of 56
                                                                                                                      01      /oG -                            lo.'.Lf~
                                                                                                                                                                         SUM-100
                                                   SUMMONS                                                                              FOR COVRT USE 01/l Y
                                                                                                                                    fSOl OPARA USO OE lA CORTE)
                                          (CITACJON JUDICIAL)                                                                                    ... ~...·.rt ;c;
                                                                                                                                                 •    +T·f I
                                                                                                                                                       ""
                                                                                                                                                                       1~
       NOTICE TO DEFENDANT: CAMP PENDLETON & QUANTICO IIOUSING,                                                                                       . 1•:~1:: ~tJI
       (AVlSO AL DEMANDADO): LLC, a Delaware limited liability company, I.PC
          PENDLETON QUANTICO PM LP, a Delaware limited partnership.., LINCOLN
         MIL)TARY PROPERTY MANAGEMENT 1,1!, o Delaware limited partncrs!ilj};
      , ....-                  and DOES I through 50, inclusive.
       YOU ARE BEING SUED BY PLAINTIFF: JOI IN DOE, and individual; JANE
      (LO ESTA DEMANDANDO EL DEMANDANTE): DOE, 11n individual; JOHN                                                                         .,
       DOE I, a minor, by and through his guardian mf !item, JANE DOE; JO!IN OOE
       2, a minor, by and lhrough his guardian ad !item JANE DOE, an individual.

        NOTICE! You have been sued. The court may dccldo ogofns! you wllhOvt your being heard unless you respond within 30 days. Read lhc lnformollon
        below,
            You havo 30 CALENDAR DAYS af1cr this summons ond legol papers are served on you to n1e a wrillen response at lhls court encl have a copy
        served on the plalnlifl. A letter or phone call will nal pro to ct you. Your wrltte n ro~nse must be in proper leg.i1 form if you wa nl Iha court to hear your
        case. There may be a CQun form thal you can use for your rcsponso. You can find tnese o:,urt form:1 and more fnformation at th0 California Courts
        Online· Self-Help Center (www.ca11rlinfo.c11.gov/selfholp), your county taw library, or the courthovso Marost you. H you cannot pay thll (1Hng fee,'ask
        lhl;! 1:uurt Cl1!1k lur a lllll wa!vi:r Conn. II you do not f1lo your IO(;j)On$0 on time, you may lose lhe caso by dcroult, ond your we gila, monoy, and prol)tlrly
       may be ta.ken without further warning from lhe court,
             Thoro oro,othcr leg.it requircmonl:i. You moy wanl to C{ll! on oltomcy right /Moy. If you do not hnow ;:in oltorncy, you may wnnl to call an attornoy
       rererra! sorvlco. U you cannot.artorct an attorney, you moy be e!lglble tor free fegal seivlces from a nonprofil regal services program. You can locale
       these nonprom groups at lhe Callrornla Legal Servlcos Web site ('HWW.lawhelpc11tltomi11.org), the Callromi!I courts Online Sell,Hetp Center
       (www.courtlnfo.ca,govlselfnelp), or by conlacting your!oc.al court or county bar associollon. NOTE: The ¢0Urt has a Slatulory lien ror waived fees and
       costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before lhe court wiU dismiss the case.
       /A VISOI La han demandado. SI no responde den/ro do 30 dfas. le e<>tte puede deddlr en su cont1a sin escuch8r su ver$ltm. Lee le lntonnoc/6n a
       conti1111od6n.
            1/eno 30 DIAS DE CALENDARIO despu~s do que 19 enrreguen osta cllad6n y pope/es legales para p!fJsrmrar vn11 respueste pot 6S(;rito en osta
       cotto y hacor quo so onuegue un;1 copia al domandafllo. Una earl a o una 1/amade lelof6nic8 no la prolegen. Su ro:spuo$UJ por oscrilo /Jena quo ester
       en formeto llifl/JI conocto sf dasea quo procason s11 coso en ts corls. es poslb/9 qua heya un formulario qua uSfod plJBda usar para su rosp11ast11.
       Puodc encon/rorostos fonnutarios de la corto y ml!slnfo1111t1d6n Mo/ Centro do Ayud.i dB las Cortes de Calilomia /W',W,'.sucorte.ca.govJ, M la
       bibl/o/oco de loyes de su condado o en /,1 cotto quo le quado mils corca. Si no puoda pegorla cuota de prosantadon, pido al secrotario dG ta carlo
       q1,10 lo d6 un formu/ario da exend6n de p11go do cuo/11:s. SJ no pn,sen(lf SIJ flJISPUoda a liampo, puede p1ude1 ol ca:so por lncumplimiim/o y la carts le
       podrtt qultar su suetdo. dinoro y bianes sin m.ts adverlenc/B.                                         ·
           Hay otro:s requisitos loge/es. Es recomendeble qua llama e un ebogado Jnmodielemante. Si no conoce a un obogedo, puodo llsmor a un seN/clo de
       rom11$ldn a abogados. st 110 puodtt pagar 1.1 un tillogDdo, es posJIJle qua cumpla con los ~:;u/slos p1Jrlr obt1mor st1rvlclos /og1J/os grotuilos do un
       progromo do sorvidos lo911tes ~n lin11s do lut:fo. Puedo oncontrar estos 11ropos t.ln nnos do /ucro en cl slrfo 1Yllb do Co/ilomlo LsglJJ Sorvicos,
       j\'I\W1,lawhelpealifomia.orgJ, on al Conl,o do Ayuda da Tes Cottos da Cah"fomto, t,wiw.sucorte.ca.gov} o pon16ndoSIJ on contocto con le cortr, o 111
       cotoglo do abogados foClf/05, AVJSO: Po, lo y, tt1 corto Ucne deracho o roclomitr las cuotos y los i;osros oxonlo:J per lmpom,r un gravamen so bro
       ovalqufor rrmJporoci6n tia $10,000 6        mo,      do w//or ,oclb/da mod/onto un IUUM/O o Ullil concosl6n do arbllfiJja on 1in c.,s,o do doroi;ho dl'fl. TiMf!I quo
       pogar el gravamen de lo corlo antes de quo la cotto puodo dasochar el caso.
      The name and address or the court is:                                                                           CASE NUMBER.
                                                                                                                      (NiJ,T,t,o~C.0"1.1.
      (El nombre y dirsccion de lo Corte es):
      Superior Court of California, County of Sun Diego                                                                37-2019-00066467-CU-PO-CTL
      330 W. Broadway
      Snn Diego, Californio 92101
      The name, address, and tolephone number of plaintiffs attorney, or plainliH wllhout an attorney, is:l.cnden F, Webb
      (El nombre. la dlreccl6n y el mJmero de teltlfono de/ ebogado def demandanle, o de/ demendante que no Ilene ebogedo, es):
      WE0B LAW GROUP, APC
      <166 W. Fallbrook Ave,, Fresno, CA 93711                                                                                                        (559) 43 I •4888

      ~~!~~J 2 4 DEC 2019
                                                                                                                                                                          , Deputy
                                                                                         ~=~~e~!tioJ              M. Acevedo                                               (Adjunto)
      (For proof of service of this summons. use Proof of Se,vice of Summons (form POS-010).)
      (Para prueba de en/raga de as/a citari6n use eJ formulerio Proof ol Service of Summons, (POS-010)).
                                        NOTICE TO THE PERSON SERVED: You are served
       \SE/.q
                                        1.         D
                                                as an Individual defendant
                                        2.         D
                                                as the person sued under the fictitious name of (specify):


                                              3.   [TI on behalf of {spacifi;): Lincoln Military Property Management LP
                                                    under:   D      CCP 416.10 (corporation)                           D         CCP 416.60 (minor)
                                                             D      CCP 416.20 {defunct corporation)                   D         CCP 416.70 (conservatee)
                                                             1JO    CCP 416.40 (association or partnership)            D         CCP 416.90 ( authorized person)
                                                             D      olhe1 (specify):
                                              4.    D    by personal    delivery on (date):
                                                                                                                                                                                   tlof1
       Foom~d ~r !'-hf!d31o,y U,o
        .bf....,1 Cs><,nc,l ol Cailomio
                                                                                  SUMMONS                                                                          .,,,,.,. 00<>1......,~~ ~
                                                                                                                                                     CodoaC"N1lP1oudllf•*~1220.
                                                                                                                                                                                        ~
        SUt,'r[O() (Re-,.Jolt 1, 2009)                                                                                                                         Wn\\,N ~ I,   J:ofmftu.llitl"-




I
t                                            •
      Case 3:20-cv-00224-GPC-AHG Document 1-4 Filed 02/05/20 PageID.167 Page 7 of 56



                        Lenden Webb, Esq. (236377)
                        Brooke Nevels, Esq. (302994)
                        WEBB LAW GROUP, APC
                    2   446 W. Fallbrooke Avenue, Suite 102,
                        Fresno, CA 9371 I
                    3   Telephone: (559) 431-4888
                        Facsimile: (559) 821-4500
                    4   Email: LWebb@WebbLawgroup.com
                        Email: BNevels@WebbLawGroup.com
                    5
                    6   Attorneys for Plaintiff
                    7
                    8                SUPERIOR COURT OF THE STATE OF CALIFORNIA
                    9                  COUNTY OF SAN DIEGO - CENTRAL DISTRICT
                   10

                   II                                                   CASE NO. 37-2019-00066467-CU-PO-CTL
      ~~           12
                        JOHN DOE, and individual; JANE DOE,
                        an individual; JOHN DOE l, a minor, by          COMPLAINT FOR DAMAGES:
      ~-i-
      ::;i,.,,-         and through his guardian ad litcm, JANE
           J ...
      0 ,,s:       13                                                   I. NEGLIGENCE
      ~ ~-~             DOE; JOHN DOE 2, a minor, by and                l. NUISANCE
      C,  !~       14   through his guardian ad litem JANE DOE;         3. CONSTRUCTIVE (WRONGFUL)
      ~   J3                                                            EVlCTlON
      ..<'ii
         p-e0      15                                                   4. NEGLIGENT MISREPRESENTATION
      =iii:                                       Plaintiffs,
                                                                        5. NEGLIGENT INFLICTION OF
      =~...
      ~
           ~
                   16
                        v.
                                                                        EMOTIONAL DISTRESS
                                                                        6. BREACH OF IMPLIED WARRANTY OF
      ~
                   17                                                   HABILITABILITY
                        CAMP PENDLETON & QUANTICO                       7. BREACH OF IMPLIED COVENANT OF
                   18   HOUSING, LLC, a Delaware limited                QUIET USE AND ENJOYMENT
                        liability company, LPC PENDLETON                8. RENT ABATEMENT
                   19                                                   9. Ji'RAUD - CONCEALMENT
                        QUANTICO PM LP, a Delaware limited              10, GROSS NEGLIGENCE
                   20   partnership, LINCOLN MILITARY                   I l. PREM(SES LIABILITY
                   21   PROPERTY MANAGEMENT LP, a
                        Delaware limited partnership; and DOES l
                   22   THROUGH 50, inclusive;
                   23
                                                  Defendants.
                   24
                   25

I •                26
                               I.     Plaintiff JOHN DOE is an individual and at all times mentioned in this complaint
                   27
                        leased a property located at I 582 Black Eagle Dr., Apt. D, San Diego, CA 92123 ("Leased
                   28
                                                                <:OMPl.ArNT
                                                                    - l· -
Case 3:20-cv-00224-GPC-AHG Document 1-4 Filed 02/05/20 PageID.168 Page 8 of 56


                                                                                                                                                                                         CM-010
   AHOIUlEY OR l'AflTV WllliOO r ATTORNe Y (Non.,,, SWo 6"1 twmbct, •nd (!(fd,,:"}:                                                              f'OR COURT IJSE ONt Y
  ,_ Lendcn F. Webb                                                      SBN: 236377
     WEDD LAW GROUP,ArC
     466 W. Fallbrook Ave., Fresno, CA 93711
         TELEPK()Nf N0~(559) 431-4888
    AnORNJ;V ron r.vomo/:John Doc
                                                                      FAXti0.:(559) 82J-45QQ                                                                      ;
                                                                                                                                                                      .f:,': i~;~ ll:_       .
                                                                                                                                                                                             1 .•f'


  SUPERIOR COURT OF CALIF0RNIA,C0UlfTVOFSAN                     DIEGO
          smGET AOORESS,JJO W. Broadway
                                                                                                                                                   OEC l 0 p ... $2
          11A1UNGA01.J11Ess:   3J0 W. Broadway                                                                                                               ?·
         c1rvA~D1Jf'COOl;:San Diego, 92101
                                                                                                                                          ![I~
             MANCH   ti.wf:Centrnl Division
       CASE NAME: John Doc, Cl al. v. Camp Pendleton                  & Quan1ico I lousing, LLC, et ul.
                                                                                                                                                        .                                '
                                                                                                                                                                                                ..
                                                                                                 CASE MJM0CR:
      CIVIL CASE COVER SHEET                             Complex Case Designation
  []] Unlimited                  D
                                 Limited                                                         37-2019-00066467-CU..fJO-CTL
        (Amount                  (Amount                   Counter  D            Jolnder    D
                                                                                                  -'!OGE:
        demanded                 demanded Is        Fifed with llrst appearance by defendant
        exceeds $25,000)·        $25,000 or Jass)       (Cat. Rules of Court, rule 3.402)            DEPT:

                                    Items 1-6 below must be completed (seo Instructions on page 2).
  1. Check one box below for the case type thot best describes this case:
     Aulo Tort                                     Contract                               Provlslonally Complex Clvll litigation
        D  Auio [22)                                             D
                                                         Breach of convacVwarranly (06)   (Cal. Rules 01 Court, rules 3.400-3.403)
        D  Unhlsured ntotorisl (46)                              D
                                                         Rule 3.740collections (09)                                  D
                                                                                                 AnlilrusVTrade regulation (03)
        Other PVPO/WD (Per~onal Injury/Property                  D        Olher collections (09)                     D       conslruciion defect ( 10)
        Dama9efWronglul Death) Tort                              D        lr1Suranoo coverage (18)                   D       Mass tort (40)
        D      Asbes1os (04)                                     D      Other con!mcl 137)                           D        Secu,iUes litigaHon (26]
        D      Pmducl liabilily {24)                              Real Property                                      D        Environmen1avrox!c tori (30)
        D    Medical malpractice (45}                            D Eminent domain/Inverse                            D        IBsurancc covemgo claims arising lrom lho
        (}O Othe< PVPD.IWO (23)                                       condemnation {14)                                       above usced provislonany complex case
        Non•PIIPD/WD (Other) Ton                                 D Wrongful eviction (J.3)                                    Iypos {41)

        D      Business tort/unfair business praciice (07)       D Olher real Pt0""11Y
                                                                                    ,,.. (261                        Enforcemenl ol        Judgment
        D      Civil righlS (08)                                 Unlawful Dela Iner                                  D        Enforcement of judgment (20)
        D      Oefamalion ( 13)                                  D Commercial (31)                                   Mlsee11aneou9 CIYII Complaint
        D      Fraud { I 6)                                      D Residential (321                                  0        RICO{27)
        D      Intellectual properly (19)                         D       Orugs {38)                                 D        Other complaint (no/ specified above) (42)
        D      Professional negligence (25)                       Judfcfal Review                                    Mlsccllaneous Clvll Pet!Uon
        D      Olhcr non-PUPO/WO 1or1 (35)                        D       ASset lorfeilure (05)                      D        Partnership andcorpQrnte govomanco (21)
        Em ployme nl                                              D       Petition re: arbilration award [ 11)       D        Other petifton (nol specified nlJOve} {43)
        D      Wrongful termination (36)                          D       Wti! or mMdato (02)
        0      Olher employment (15)                              f7
                                                          Other ludldaJ re\.'iew {39}
  2. This case LJ ls          ULl Is not complex under ruto 3.400 of the California Rules of Court. II the case Is complex, mark the
     factors requiring exceplional judicial management
     a,     D large number ot separately represented parties          d,                  D
                                                                                 Large number of witnesses
     b.     D Extensive motion practice raising d1Nlcu1t or novel e.                      D
                                                                                 Coordination with related actions pending In one or mo¥e courts
              issues !hat will be lime-consuming lo resolve                      in other counties, states, or countries, or In a federal court
     c.     D Substantial amounl or dpcumontary evidence              f.                  D
                                                                                 Substantial postjudgment Judicial supervision
  3.     Remedies sought (check all fhat apply): a.[K] monetary b. [K] nonmonetary; declaratory or in)uncllve rellel                                                   c.   [K] punitive
  4.     Number ol causes of acllon (specify): I I.
  5.     This case      D  is   [[) Is not a class action suit.
  6.     II there are any known related cases, Ille and serve a notice of related case. (You may use form CM-015.)
  Date:Dcccmbcr 9, 2019                                                                           • ./ . /                            ~
  l,!mden F, Webb                 ctYPE oo PAINT w11.11; 1
                                                                                                  - __
                                                                                                  ..__ ~
                                                                                                       _""'1s=JG=w.=t~u=R"'eo"'F=-=P~ffi"'n-~0""11~,.~,""01~111""EY"'f"'oii""""N""1""uY1=-----
                                                                                      l'-fUllvt
       • Plalnlilf must mo this cover sheet with tho first paper llled in the action or proceeding (except small claims cases or cases flied
         under tho Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Courl, rule 3.220,) Failure to Ille may result
         In sanctions.
       • File lhls cover sheet In addition lo any cover sheet requlred by local court rule.
       • II this case Is complex under rule 3.400 et seq. of the Calllornla Rules ol Court, you must serve a copy of this cover sheet on all
         other parties 10 the action or proceeding.
       • Unless this Is a collec:tlons case under rule 3. 740 or a complex case, this cover sheet will be used for stali:;Ucal puIpu:;e:; 0111v:
                                                                                                                                                                                             l'~<m I oU
                                                                   CIVIL CASE COVER SHEET                                           Gal Avie$ OI eou~, "''" 2.30. 3.220. 3.(CXkJ.4013.740;
                                                                                                                                           Cr.I. Slo1<dat<l1 of Julidal Admc>l51Mli0<1, aid. 3,10
                                                                                                                                                                            """'COIHfrul>."'1.9(1\'
                                                                                                                                                               Wet.ti.aw 00c & f!'0nn Ouitder""'
Case 3:20-cv-00224-GPC-AHG Document 1-4 Filed 02/05/20 PageID.169 Page 9 of 56
                                                                                                                            ,



                                                                                                                                                CIV-010
      ATTORN~V (/,~mo. 5'a!, ounvrn::M. Mt1eo,ru1J:                          "                                    FOIi COVRT 1/S!IONLY
      Brooke B. Nev,els (SBN 302994)                                                                                  f':l..El'i
  ,_ WEBB LAW GROUP, APC                                                                                      . !l ~Yt 1;;;, !i ~ liff K:f 18
      466 W. Fall brook Ave. Suite I 02                                                                       .. - , >.,\ i. CIV1$ION
      Fresno, CA 93711                      ·
            . 1El£P~OIIE NO.:     559-43 J -4888 FM/10./0pti.,..,JJ: 559-82 J-45O0
    E-MAIL AC>ORl1.59 /0~6otld): BNevels@WebbLowGroup.com
                                                                                                           10!9 DEC I 0 p 2: 49
                                                                                                                                    .
       ATTOl!NEY FOR (ffl lM):    John Doe, et. al.
                                                                                                      I: ••
     SUPERIOR COURT OF CAUFORNiA. COUNTY OF San Diego
                                             330 W. Broadway                              .            ~       . ........       \ • . .. .. ,·. l,,,
               STIIEET ADDRESS:
                               330 W. Broadway
               l,IAA.J HG AODf!E 55:

             CITY ANO llP COOE:San Diego, 92 IO I
                 BIW/Cli W.UE: Central Division
               PLAINTIFF/PETITIONER: John Doe, et. nl.
                                                                                                                                              -.
     OE FENOANT/R ESPON0 ENT:                     Camp Pendleton & Quantico Hou·sinJf."CLC et··· -

                                 APPLICATION AND ORDER f.OR APPOINTMENT
                                       OF GUARDIAN AD LITEM-CIVIL                                    37:2019~61-CU-PO-Cl L
                                            0 EX PARTE
       NOTE: Thfs fonn fs for use Iii civil proceedings In which a party ·,s ~ mfnor, an lncopacftated person, or a person for
       whom a consorvotor has boon appointed. A purty who seeks the appolntmont of D g11_a(Jll:m .ad.litem.ln.a-famlfy-law or·                          .. -
       Juvenile proceeding should uso form FL.-935. A party who seeks the appoln-tment of a guorcffan ad /Item In a probate
       proceod/,ig should use form DE-350/GC-100. An lndlvldua/ cannot act as a guardian ad //tom unloss ho or sho is
       roprosonted by on attorney or Is an otto_m oy.

  1. Applicant (name): Jane Doe                                                      is
     a. 0     lhe parent of (n11me): John Doe I
     b.      Dthe guardian of (namo): .
     c.      Dthe conseivator of (name):
     d. 0     a parfy to the suit.     ·
     e.      Dthe minor to be represented {ti the minor is 14 ysa~ of age or older).
     r.      Danolh9r interested perso11 (specify capecity):

  2. ·This appllcatlon seeks lhe appointment of lhe following person as guardian ad litem (state namo, eddmss, and telephone number):
           Doe (951-923-591 l)
       ]afle
       J582 Black ·Eagle Drive liD
       San Diego, California 92126
  3. The guardian ad lilem is to represenl tho interests of the followin9 person (slalB nemo, add,rass, and /olepho~ number):
       John Doe I (951_-923-5911)
       1582 Black Eagle Drive /ID
       San Diego, California 92 l 26
  4. ·Toe person to be represented is:
       a. C2J a minor (dalr1 of birlh): 6/5/13
      ·b.    D an incompetent person.
       c. CJ a person ror·whom a conservator has been appointed
  5. The court should appoint a guardian ad litem because:                                .
     a. 0     the parson nomed io Item 3 has a cause or causes of action on which suit should be brought (dtJscrfbe):
                        John Doe 1 lived at the subject rental property in San Diego, which was rendered substandurd and
                        uninhabitable by Defendants' negligence and 0U1er wrongful conduct. This allowed U1e property to
                        suffer chronic water and moisture intrusion and high humidity levels, resulting in damp rooms and
                        microbial contamination/mold causing personal injuries and damages to John Doe I
      D           Continued on Al1achmeril 5.i.

                                                                                                                                                Pl     toU
  , ...,.. Adopted lot p,tond,:,"°')' Vt.t                                                                                              CocoolCMl ~          .
    Jue1.<i11C<ittrdof~
                                                      APPLICATION AND ORDER FOR APPOINTMENT                                                     S372ou~
   CJV.010 lRcrv. JAAW'f 1. ffilS)                         . OF GUARDIAN AD LITEM-CIVIL
Case 3:20-cv-00224-GPC-AHG Document 1-4 Filed 02/05/20 PageID.170 Page 10 of 56




                                                                                                                                                  CIV-010
   r-    PLAINTIFF/PETITIONER:        John Doe, cl. al.                                                        CASe I/UMBER;

     DEFENDANT/RESPONDENT:            Camp Pendleton & Quantico Housing, LLC et.
   5. b.     D     more than 10 days have elapsed since lhe summons in the above-entitled malter was served on the parson named
                   in item 3, and no application for the appointment of a guardian ad li!em has been made by the person fdenlified In
                   item J or any other person.
        c.   0     lhe person named in ilem 3 has no guardian or conserva1or of his or her estate.

        d.   W     lhe appointment of a guardian ad !item is neoessary for the foftowing reasons (spocify):
                   Plaintiff John Doc I is a minor child and the appoimmenl of a guardian ad litcm is necessary to
                   represent his interests in this ac1ion where he is a named I iligant alleging multiple causes of nc1ion
                   against multiple defendants.

             D     Continued   on Attachment 5d.
  6. Thi prorsed guardian ad lilem's rela1lonship lo the person he or she will be representing is:
     a. .; related (slate rolalionship): Mother
        b.   D     not rerate-d (specifycopacity):

  7. The proposed guardian ad lilem is rully competenl and qualified to understand and protect the rights or the person he or she wilt
     represent and has no interests adverse to the interesls or Iha! person. (II there ora any issues of competency or qualification or
        any possible adverse intemsfs, describo and explain why the proposed guardian should m,vorthotess be appointed):
             Although Jane Doe is John Doe 1's mother and CO•plalntiff in thls actlon, Jane doe is the onty person suitable or willing to act as John


             John Doe 1's best interests first and foremost.
             D Continued on Attachment 7.
                                                                                           ~Ulh
             Doe 1's guardian ad h!em for this aciion. Further, Jane Doe is the only person 10 have actually seen the ruu exlent of damages this
             has caused John Doe 1. Jane Doe hereby confirms she will act in John Doe 1's best interests In this liligaUon at all times, and put
                                                                                                              f/-? ~
                                                                                                                        7-(                  ·
  Orooke B, Nevels                                                                   •                                 sQ •
                                                                                                              (SIGIIAfURS Of ATTORIIEYI


  I dedare under penalty of perjury under the laws of 11\8 s1a1e of Ca!lfoml~ that the foregoing Is true and correct

  oa1e: December 6, 2019                                                             •                                 ~ .. ~
  Jane Doc                                                                                                             ~
                                                  CONSENT TO ~CT AS GUARDIAN AD LITEM
  I consent lo the appointment as gueroian ad litem under lhe above petition.                                          ~

  Date: December 6, 2019
  Jane Doe
                                                                                     • ________._,__.. . .,. . . .,__·_____
                                                                                                     ($l0NA~E OF P!lOPOSEOOIJAllOIAN AO 1./TtM)




  THE COURT FlNDS that ii Is reasonable and neces
  applfcation, as requested.

  THE COURT ORDERS that (nBme):
  is hereby appointed as the guardia d lilem for (namo):
                                   or the application.




  CIV.OID[ll~v J ~ I, 2CM)                     APPLICATION AN                RDER FOR APPO
                                                          OF GUARDIAN AD LITEM-CIVIL
Case 3:20-cv-00224-GPC-AHG Document 1-4 Filed 02/05/20 PageID.171 Page 11 of 56



     CASE TITLE                                                                                            CASE NUMBER
   John Doe el. al. v.              Camp Pendleton & Quantico Housing, LLC et. al.



                      ATTACHMENT TO JC FORM #CIV.010 {APPLICATION FOR GUARDIAN AO UTEM - CIVIL)


     8. I, (na_me): ;;..;Ja""n=e;....aD:;;..;o"""'e'---------• declare that I am the [8) parenl D guardian          D conse,valor
        of (name): Joh=n-=Da...:o;..:;e...1'--_ _ _ _ _ and:
                    a. 11&] am O           am not asserting individual claims or defenses in these proceedings.
                    b. The minor O is ~ is not the subject of a juvenile dependency proceeding.
                    c. The minor D is !81 is not the subject of a probate guardianship.
                    d. The minor O is 181 is nol lhe subject of a custody order. (If a custody order is in effect, the most recent order
                       must be attached.)


     9.     Notice    or these proceedings has:
                   a. I&} been provided to all of the mlnor's parents.
                   b. O not been provided to all ol the minor's parents because:
                               i.   0   I have sole legal custody of lhe minor idenlilied in this application and have attached a copy of the
                                        currenl custody order.
                              ii.   0   the other parent is deceased.
                             iii.   0   other:------------------------------




          I declare under penalty of perjury under lhe laws of the Slate of California lhal the foregoing is lrue and correct.


          Date; December 9, 2019


          Jane Doe
          Type or print name                                                                                                       Signature



                                                                  ORDER     (b.?x PARTE
          The court finds that it Is reasonable and necessary to appoint a guardian ad litem for the person named In Item 3 of
          the Application and Order for Appointment of Guardian ad Litem - Civil (JC Form #CIV-010), as requested.

          The court orders that (name):              -;;-;;_   o-e. Doe,_.              Is hereby appointed as the guardian ad litem for
          (nama):    ::r; J, I'\ <i)oe , l                        for the reasons set forth in item 5 ·of the Application and Order for
          Appointment of Guardian ad Lilem - Civil (JC Form #CIV-010).




       Date:
                                                                                                                 Judge of the Superior Court
                                                                                                                   RICHARDS. WHO I\Jt;V
  SDSC CIV•:laJ (N~• 1117)                                 ATTACHMENT TO JC FORM #CIV-010
  -\Orf fowm                                         (APPLICATION FOR GUARDIAN AD LITEM- CIVIL)
Case 3:20-cv-00224-GPC-AHG Document 1-4 Filed 02/05/20 PageID.172 Page 12 of 56




                                                                                                                                                                                 CIV-010
            ATTOR/IEY (lhmo, SI• ~ Bar n161\)0(; or,dod,nu):                                                                              FOR COURT f!SE ONLY
           Brooke B. Nevels (SBN 302994)                                                                                            F~ r:·n                              ·
        ._ WEBB LA w GROUP I APC                                                                      ..            I       ~~J,~.'.;s'OFHCf lU
           466 W. Fallbrook Ave. Suile-102                                                                          • ·.·.ii:,'._!. DIVISIOII
           Fresno, CA 9371 I
                TEI.EPHOIIEIIO.: 559-431-4888           FAXHO. (O;,twa: 559-821-4500
           E-lhl,IL AOORESS (Ope'~     :    BNevels@WebbLawGro.up.com                                          l019 DEC I 0 p 2: L4C\                                        I



              ATTORIIEY FOR (lhln<):        John Doe, et. of.
                                                                         San Diego                    - ..                      -
                                                                                                                                                            ..
           SUPERIOR COURT OF CALIFORNIA, COUNTY OF
                   STRWA110Aess:            330 W. Broadway                       ·                                     I   I   •-'"' •
                                                                                                                                           l.,   ~   •   ~I. 1°; l,,,'
                   MAIUIIG ADDIIE~          330 W. Broadway
                  cnv AHO ZIP COOc:         San Diego, 92101
                       ORAtlCH IW,IE:       Central Division
                   PLAINTIFFIPETiTIONER:          John Doe, et. al.                                                                                                   ..
                                                                                                           .   -.
          ·OEFENOANT/RESPONOENT:                    Camp Pendleton & Quantico Housing, t;l:C"et:
                                                                                    '
                                  APPLICATION AND ORDER FOR APPOINTMENT .                                       CASEHUM~:
                                        OF GUARDIAN AD LITEM--CIVJL                                                 37-2019-00()66467.CU-PO-CT ...
                                                      CJ        EX PARTE
             NOTE: This form Is for use In c/vll proCfladlngs in which a pDrty. Is ominor, on /ncopncltated person, or a porson for
             whom .i conservator has been appolnt8{1. A party who sooks tho apMJlntmont of B guardian nd Y~!!T! fn o family, IBw.or. ....
             }wen/lo proceeding should use _form FL-935. A p;:irty who seeks tho' appointment of a..guardlan ad /Item In e prot,ato
             proceeding should use fOrm Dl:.JSOIGC-100. An lndivlduof ~nnot act os a guardian c1d /Item unless ho or she Is
             represented by an nttomoy oils an attomoy.
                                                                                                                                                                                      "
        1. Applicant (name): Jane Doe                                                     is
            a. W the parent of (nama): John ·Doe ~
            b. D the guardian of (name):
           ·c. D the consecvator of (nam9):
            d. {Z) a party to the suit.
            e. D tho minor to be .represented (if th~ minor is 14 years of ago or older).
  .,.       r.    D another Interested person {spaclfycapocity):     -

   . 2. This app licatiori seeks !he apPoin\fflent ol lhe roUowing person as guard.ian ad litem (slille name, addross, end (o/ophono number):
            Jarie Doe (95I-923-59I -l}                                         ·
            1582 Black Eagle, Drive ti b ·
            Sah Diego, California 92126
        3. The guardian ad litem is to represent trio interests of the following porSon (state name, address, ond telephone number):
            John Doc 2 (951 -923-5911)
            1582 Black Eagle Drive !ID
            San Diego, Caljfornia 92126
                       1
        4. The! ~e on to be represented is:
           a. ,., a minor (date of birlh): 2/ 15/ i 8
           b.   ·D  an rncompetenl person.
           c.    D a person ror whom a conservator has been appointed.
        5. Tha court should appoint a guardian ad lilem because:
           a. 0      Iha peraon named in item 3 has a cause or causes or action on which suit should be broug hi (desetltJe):
                           Jolin Doc 2 lived ar the subject rental property in San Diego, which was rendered substandard and
                           uninhabitable by Defendants' negligence and other wrongful conduct. This allowed the property to
                           suffer chronic ,vater and moisture intrusion and high humidity levels, resulting in damp rooms and
                 · .       microbial cqntamination/mold causing persomil injuries and ·damages to John Doe 2
           D          Continued on Attachment ~a.                   ·                            '

                                                                                                                                                                           P• o I of2
        Fann A6op,od Irr Mond>'.o,y U> 1                       APPLICATION -AND ORDER FOR APPOINTMENT                                                            Code cl CM Praa<litt,
          Jlll~ Co.6iclolCGl>m!.o                                                                                                                                                t3nttUCl.
         CIV-010 (Rov. J1.-.,;rr 1, 200SJ                               OF GUARDIAN AO LITEM--CIVIL
Case 3:20-cv-00224-GPC-AHG Document 1-4 Filed 02/05/20 PageID.173 Page 13 of 56




                                                                                                                                                    CIV-010
     -      PLAINTIFF/PEffllONER:         John Doe, ct al.
         DEFENDANT/RESPONDENT:            Camp Pendleton & 9uantico Housing; LLC et.
     5. b. ·    •   more than 10 days have elapsed since the summons in the above.entitled matter was seNed on the person named
                    in llem 3, and no application for the appointment of a guardian ad !Item has been made by the pers<>n identified In
                    Hem 3 or any Olher person.
          c._   0   the person named in Item 3 h8S no gua_rolan or conservator of his or her estate.

          d.    0   the appointment of a guardian ad litem is necessary for the following reasons (spoci(y):
                    Plnintiff John Doe 2 is a minor child and the appointment of 11 guardian ad litem is necessary to
                    represent his interests in this action where he is a namcd·titigant alleging multiple causes of action
                    against multiple defendants.

                D   Continued on Attachment 5d.

    6. The proposed guardian ad litem's relationship lo the petson h~ or she will bo representing is: ,,,
       a. 0 related (stare rolalionshfp): Mother·
          b.    Q   not related (spocilycapaclty):

                                     ad
    7. The proposed guardian Hlem Is fully co~etenl and qualified 10 understand and prolect the rights or the person he or $ha will
       represent and has no interests adverse lo the interests of that person. (ll lhero aro any issues of comps/ency or quallfication or




                                                                                                                                   u
          any possible adverso interests, describe ond explain why tho proposed guardian Should noverthetoss be appcUl/ed}:
            Although Jane Doe ls John Ooo 2's mother and co-plaintiff in this aellon, Jane doe is the only petson suitable or willing to act as



            CJ continued on Attachment 7.
                                                                                            ~Wlh.
            John Doe 2·s guardian ad !item for !his action. Further, Jane Doe Is lhe only person to have actually seen the ru!I extent of damages
            this has caused John Doe 2. Jone Doe hereby confirms she will act tn John Doe 1's best Interests in this liligaUon al all times, and
            put John Doe 2's best Interests first and foremost                                               (/-?
                                                                                                             7...(                ·
    Brooke B. Nevels
                              [lYP£ OR l'lll!IT NA.I.IE)
                                                                                       •                               ;{;) •
                                                                                                               (SlGIIATI.IAE Of ATTORNEY)

    I declare under penalty of perjury under the laws of lhe Slate of Callfomlo that the foregoing Is true and co~!.         .    ___ ·•    ...
    o,., December 6, 2019                                                     .    .                                ~ -•.

    Jane Doe
                              (IYPE OR PRlt-lT lloll,I.E)
                                                                                       •                               ~
                                                                                                              {SlGNAlVREOf APPUCANT}


                                                            CONSENT TO ACT AS GUARDIAN AD LITEM
   I consenl to the appointment as guardian ad litem under lho above pellt!on.
   Date: December 6, 2019

   Jane_ Doe
                              (M'E OR PRINl N.1.ME)                                                  {SOl!A TIJRE Of PRO PO SEO OIJAROWJ ADU'"!')


                                                                  ORDER      D      EXPARTE
    THE COURT FINDS that ii is reasonable and necessary to appoint a guardian ad !item for the person named In item 3 of the
    applicatlon, as requested.                                             •

    THE COURT ORDERS that (name):
    Is hereby appointed as the guardian ad lilem ror (nama):
    for the reasons set forth In item 5 of lhe application.
    bate:
                                                                                                                   J\IOIClAI. OfflCeR
                                                                                       CJ SlGtlAT\IRE FOU.OWSI.AST ,\TIACHMOO
                                                       APPLICATION AND ORDER FOR APPOINTMENT
                                                                OF GUARDIAN AD LllEM-CIVIL
Case 3:20-cv-00224-GPC-AHG Document 1-4 Filed 02/05/20 PageID.174 Page 14 of 56



       CASE TITLE                                                                                              CASE NUMBER
     John Doe et. at v. Camp Pendleton & Quantico Housing, LLC et. al.




                            ATTACHMENT TO JC FORM #CIV-010 (APPLICATION FOR GUARDIAN AD LITEM- CIVIL)


        8. I, (name):J....a
                          ....n___e__O__o_e_ _ _ _ _ _ _ _ , declare that I am the              181 parent O guardian O conservator
              of (name): John Doe 2 __ and:
                       a. 11&} am           Dam not asserting Individual claims or defenses in these proceedings.
                       b. The minor D is 181 is not the subject of a juvenlle dependency proceeding.
                       c. The minor O is 18) is not the subject of a probate guardianship.
                       d. The minor O is [8) is nol lhe subject of a custody order. (tf a custody order is in effect, the most recent order
                             musl be attached.)


       9.     Notice        or these proceedings has:
                       a.   18] been provided to alt of the minor's parents.
                       b.   O not been provided lo all of the minor's parents because:
                                  i.    0   I have sole legal custody of lhe minor identified tn this applfcation and have attached a copy of the
                                            current custody order.
                                  ii.
                                 iii.
                                        0
                                        0   the other parent is deceased.
                                            other: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




            I declare under penally of perjury under the laws of the Stale of Calirornia that the foregoing is true and             correct.

            Date: December 9. 2019


            Jane Doe
            Type or print name                                                                                                         Signature



                                                                      ORDER     ptex    PARTE

            The court finds thal ii Is reasonable and necessary to appoint a guardian ad !item for the person named in item 3                  or
            lhe Application and Order for Appointment of Guardian ad Utem - Civil (JC Form #CIV-010}, as requested.

            The cou~ers that (1510): <~X':L                            J)o €.-              Is hereby appointed as the guardian ad lltem for
            (name):     di) ~ n                 ~2 C:.     2,,        for the reasons set forth in item 5 or the Application and Order for
          Appointment of Guardian ad Utem - Civil (JC Form #CJV-010).




                        " ~--t?-o/
         Date:-;.../_2.___                    /_,_.1-                                                               J      o    e Superior Court
                                                                                                                        RICHARD$. WliUNt.~
   $DSC CIV,383 {ti..,,. 11171                                 ATTACHMENT TO JC FORM #ICIV-010
   Man<lli)r-,-l'orm                                     (APPLICATION FOR GUARDIAN AD_LITEM- CIVIL)
    Case 3:20-cv-00224-GPC-AHG Document 1-4 Filed 02/05/20 PageID.175 Page 15 of 56


     SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN DIEGO
     STREET AODRESS:      3JO W lltoalffl!Y
     MAILING ADDRESS:     330 W Broadway
     crrv AHO ZIP CODE:   &Ill Olego, CA 92101-3827
     BRANCH NAME:         COtllal
     TELEPHONE NIJW3£Rc (619145(1.700!

     PLAINTIFF(~)/ PETITIONER($):                John Doe et.al.

     DEFENDANT(S) / RESPONDENT(S):


      DOE VS CAMP PENDi.ETON & QUANTICO HOUSING UC [IMAGED)
                                                                                                CASE NUMBER:
      NOTICE OF CASE ASSIGNMENT
      and CASE MANAGEMENT CONFERENCE                                                            37-2019-00066467 -CU-PO-CTL

     CASE ASSIGNED FOR ALL PURPOSES TO:
     Judge: Richard S. Whitney                                                           Department: C-68

     COMPLAINT/PETITION FILED: 12/10/2019

     TYPE OF HEARING SCHEDULED                              DATE              TIME      DEPT              JUOGE
     Civil Case Management Conference                        10/16/2020       10:00am   C-68              Richard S. Whitney


     A case management statemont must be compleled by counsel for all parties or self-represented litigants and timely flied with the court
     at least 15 days prior lo the lnillal case management co~ference. (San Diego Local Rules, Division II, CRC Rule 3. 725).
     AJI counsel of record or parties In pro per shall appear at the Case Management Conrercncs, be familiar with the case, and be fully
     prepared to participate effectively In the hearing, including discussions of AOR• opllons.

.. . ,•. ===================================================
     IT IS THE DUTY OF EACH PLAINTIFF {AND CROSS-COMPLAINANT) TO SERVE A COPY OF THIS NOTICE WITH TH-E
     COMPLAINT {AND CROSS·COMPLAIN'l'}, THE ALTERNATIVE DISPUTE RESOLUTION (ADR) INFORMATION FORM (SOSC
     FORM #CIV-730}, A STIPULATION TO USE ALTERNATIVE DISPUTE RESOLUTION (ADR) (SDSC FORM #CIV-359), AND OTHER
     DOCUMENTS AS SET OUT IN SDSC LOCAL RULE 2.1,5.                                                .
     ALL COUNSEL Will BE EXPECTED TO BE FAMILIAR WITH SUPERIOR COURT RULES WHICH HAVE BEEN PUBLISHED AS
     DIVISION II, ANO WILL BE STRICTLY ENFORCED.                          .
     TIME STANDARDS: The following llmeframes apply to general civil cases and must be adhered to unless you have requested and
            been granted an extonsion of time. General civll cases consist of all ciVII casos except: small claims proceedings,
            civil petitions, unlawful deta_iner proceedln~. probate, guardianship, conservatorship, Juvenile, parking cllatlon
            appeals, and family law proceedings.                                                                   ·     · ·
     COMPLAINTS: Complaints and all other documents listed In SDSC Local Rule 2.1.5 must be served on all named defendants.
     DEFENDANT'S APPEARANCE: Defendant must generally appear within 30 days of service of !he complaint (Plaintiff may
           stipulate to no more than 15 ~ay extension which must be in wrillng and filed with the Court.) (SDSC Local Rule 2.1.6)
     JURY FEES: In order to praserve the rfghl to a jury trial, one pa~ for each side demanding a jury trial shalt pay an advance lury fee in
            the amount of one hundred fifty dollars ($150) on or before the dale scheduled for the initial case management conference in
            the action.


     COURT REPORTERS: Court reporters are not provided by the Court in Civil cases. See policy regarding normal availability and
     unavailabilily of official court reporters at www.sdoourt.ca.gov.
     ~ALTERNATIVE DISPUTE RESOLUTION (ADR): THE COURT ENCOURAGES YOU TO CONSIDER UTILIZING VARIOUS
     AlTERNATIVES TO TRIAL, INCLUDING MEDIATION AND ARBITRATION, PRIOR TO THE CASE MANAGEMENT CONFERENCE.
     PARTIES MAY FILE THE ATTACHED STIP.Ul.ATION TO USE ALTERNATIVE DISPUTE RESOLUTION (SDSC FORM #ICIV-359)•.




     SDSC CIV•721 (Rev. 01-17)                                                                                                      Pap:1
                                                               NOTICE OF CASE ASSIGNMENT
Case 3:20-cv-00224-GPC-AHG Document 1-4 Filed 02/05/20 PageID.176 Page 16 of 56




                              Superior Court of Califomia
                                 County of San Diego


             NOTICE OF ELIGIBILITY TO eFILE
        AND ASSIGNMENT TO IMAGING DEPARTMENT

      This case is eligible for eFiling, Should you prefer to electronically file documents, refer to
General Order in re procedures regarding electronically imaged court records, electronic filing,
and access to electronic court records in civil and probate cases for rules and procedures or
contact the Court's eFiling vendor at www.onelegal.com for information.

      This case bas been assigned to an Imaging Department and original documents attached to
pleadings filed with the court will be imaged and destroyed. Original documents should not be
med with pleadings. If necessary, they should be lodged with the court under California Rules of
Court, rule 3.1302(b),

        On August l, 2011 the San Diego Superior Court began the Electronic Filing and Imaging Pilot
Prugrnm ("Pwgiam"). A,; of August I, 2011 in all new cases assigned to an Imaging Department all
filings will be imaged electronically and the electronic version of the document will be the official
court file. The official court file will be electronic and accessible at one of the kiosks located in the
Civil Business Office and on the Internet through the court's website.

        You shuulu In: awa1c that the electronic copy of the filed documcnt(3) will be the official court
record pursuant to Government Code section 68 J50. The paper filing will be imaged and held for
30 days. After that time it will be destroyed and recycled. Thus, you should not attach any
original documents lo pleatli.ugs filed with the San Diego Superior Court. Original documents
med with the court will be imaged and destroyed except those documents specified in
California Rules of Court, rule 3.1806. Any original documents necessary for a motion hearing or
trial shall be lodged in advance of the hearing pursuant to California Rules of Court, rule 3.1302(b).

      It is the duty of each plaintiff, cross-complainant or petitioner to serve a copy of this notice with
the complaint, cross-complaint or petition on all parties in the action.

       On all pleadings filed after the initial case originating filing, all parties must, to the extent it is
feasible to do so, place the words "IMAGED FILE" in all caps immediately under the title of the
pleading on all subsequent pleadings filed in the action.




                                                                                                          Pagt:2
Case 3:20-cv-00224-GPC-AHG Document 1-4 Filed 02/05/20 PageID.177 Page 17 of 56


                           SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN DIEGO


                               ALTERNATIVE DISPUTE RESOLUTION (ADR) INFORMATION



CASE NUMBER: 37-2019-00066467 -CU-PO-CTL                   CASE TITLE: Doe vs Camp Pendleton & Quantico Housing LLC (IMAGE


NOTICE: All plalntiffs/cross--complainants in a general civil case are required to serve a copy of the followlng
three forms on each defendant/cross-defendant, together with the complaint/cross-complaint:
               (1) this Atternative Dispute Resolution {ADR) Information fonn (SDSC form #CIV-730),
               (2) the Stlpulatlon to Use Alternative Dispute Resolution (ADR) form (SDSC form #CIV-359), and
               (3) the Notice of Case Assignment fonn (SDSC form #CIV-721).

Most civil disputes are resolved without filing a lawsuit, and most civil lawsuits are resolved without a trial. The courts,
community organizations, and private providers offer a variety of Alternative Dispute Resolution (ADR) processes to help
people resolve disputes without a trial. The San Diego Superior Court expects that litigants will utilize some fom1 of ADR
as a mechanism for case settlement before trial, and it may be beneficial to do this early in the case.

Below is some information about the potential advantages and disadvantages of ADR, the most common types of AOR,
and how to find a local ADR program or neutral. A form for agreeing to use ADR Is attached (SDSC form #CIV-359).

Potential Advantages and Disadvantages of ADR
ADR may have a variety of advantages or disadvantages over a trial, depending on the type of ADR process used and the
particular case:

           Potential Advantages                              Potential Disadvantages
           • Saves time                                      • May take more time and money if ADR does not
           • Saves money                         .             resolve the dispute
           • Gives parties more control over the dispute     • Procedures to ieam about the other side's case (discovery),
             resolution process and outcome                    jury trial, appeal, and olher court protections may be limited
           • Preserves or improves relationships               or unavailable


Most Common Types of ADR
You can read more infonnalion about these ADR processes and watch videos that demonstrate them on the court's ADR
webpage at http://www.sdcourt.ca.gov/adr.

Mediation: A neutral person called a "mediator" helps the parties oommunicate in an effecUve and constructive manner
so they can try to settle their dispute. The mediator does not decide the outcome, but helps the parties to do so.
Mediation is usually confidential, and may be particularty useful when parties want or need to have an ongoing
relationship, such as ln disputes between family members, neighbors, co-workers, or business partners, or when parties
want to discuss non-legal concerns or creative resolutions that could not be ordered at a trial.

Settlement Conference: A judge or another neuttal person called a "settlement officer" helps the parties to understand
the strengths and weaknesses of their case and to discuss settlement. The judge or settlement officer does not make a
decision In the case but helps the parties to negotiate a settlement. Settlement conferences may be particular1y helpful
when the parties have very different Ideas about the likely outcome of a trial and would like an experienced neutral to help
guide them toward a resolution.

Arbitration: A neutral person called an "arbilrator" considers arguments and evidence presented by each side and then
decides the outcome of the dispute. Arbitration is less formal than a trial, and the rules of evidence are usually relaxed. If
the parties agree to binding arbitraUon, they waive their right to a trial and agree to accept the arbitrator's decision as final.
With noribindlng arbitration, any party may reject the arbitrator's decision and request a trial. Arbitration may I.Je
appropriate when the parties want another person to decide the outcome of their dispute but would like to avoid the
fom,ality, time, and expense of a trial.


SOSC C1V-730(Rov 12·10)     ALTERNATIVE DISPUTE RESOLUTION (ADR) INFORMATION
Case 3:20-cv-00224-GPC-AHG Document 1-4 Filed 02/05/20 PageID.178 Page 18 of 56


Other AOR Processes: There are several other types of ADR which are not offered through the court but which may be
obtained privately, including neutral evaluation, concifialion, fact finding, mini-trials. and summary jury trials. sometimes
parties will try a combination of AOR processes. The important thing is to try to find the type or types of ADR that are
most llkely to resolve your dispute. Be sure to learn about the rules of any ADR program and the qualifications of any
neutral you are considering, and about their fees.

Local ADR        Programs for Civil Cases
Mediation: The San Diego Superior Court maintains a Civil Mediation Panel of approved mediators who have. met
certain minimum qualifications and have agreed to charge $150 per hour for each of the. first two (2) hours of mediation
and their regular hourly rate thereafter in court-referred mediations.

On-line mediator search and selection: Go to the court's ADR webpage at www.sdcourt.ca.gov/adr and clici< on the
"Mediator Search" to review individual mediator profiles containing detailed information about each mediator Including
their dispute rusolulion lri:tiriing, relevant experience, AOR specialty. education and employment hictory, mediation style,
and fees and to submit an on-line Mediator Selectron Form (SOSC form #CIV-005). The Civil Mediation Panel List, the
Available Mediator list, individual Mediator Profiles, and Mediator Selection Form (CIV-005) can also be printed from the
court's AOR webpage and are available at the Mediation Program Office or Civil Business Office at each court location.

Settlement Conference: The judge may order your case to a mandatory settlement conference, or voluntary settlement
conferences may be requested from the court if the parties certify that: (1) settlement negotiations between the parties
have been pursued, demands and offers have been tendered in good faith. and resolution has failed; (2) a judicially
supervised settlement conference presents a substantial opportunity for settlement; and (3) the case has developed to a
point where all parties are legally and factually prepared to present the issues for settlement consideration and further
discovery for settlement purposes is not required. Refer to SDSC Local Rule 2.2.1 for more infonnation. To schedule a
settlement conference, contact the department to which your case is assigned.

Arbitration: The San Diego Superior Court maintains a panel of approved judicial arbitrators who have practiced Jaw for
a minimum of five years and who have a certain amount of trial and/or arbitration experience. Refer to SDSC Local
Rules Division 11, Cha(?ter Ill and Code Civ. Proc. § 1141.10 et seg or contact the Arbitration Program Office at (619)
450-7300 for more information.

More lpformation about court-connected AOR: Visit the court's ADR webpage at www.sdcourt.ca.gov/adr or contact the
court's Mediation/Arbitration Office at (619) 450-7300.

Dispute Resotutlon Programs Act (DRPA) funded AOR Programs: The following community dispute resolution
programs are funded under DRPA (Bus. and Prof. Code§§ 465 et seq.):
       • In Central, East, and South San Diego County, contact the National Conflict Resolution Center (NCRC) at
           www.ncrconllne.com or (619) 238-2400.
       • In North San Diego County. contact North County Lifeline, Inc. at www.ndifeline.org or (760) 726-4900.

Private ADR: To find a private ADR program or neutral, search the Internet, your local telephone or business directory,
or legal newspaper for dispute resolution, mediation. settlement, or arbitration services.

Legal Representation and Advice

To participate effectively in AOR, it is generally important to understand your legal rights and responsibilities and the
likely outcomes if you went to trial. ADR neutrals are not allowed to represent or to give legal advice to the participants in
the ADR process. If you do not already have an attorney, the California State Bar or your local County Bar Association
can assist you in finding an attorney. Information about obtaining free and low oost legal assistance Is also available on
the Califomla courts website at www.courtinfo.ca.goy/sellbelp/lowcost.




SOSC CIV·730 (Rov 12.•10)     AlTERNATIVE DISPUTE RESOLUTION (ADR) INFORMATION                                         Pogo: 2


                                                                                                                ,,
Case 3:20-cv-00224-GPC-AHG Document 1-4 Filed 02/05/20 PageID.179 Page 19 of 56

                                                                                                                               F-OR t;;OURT USE OHl Y
 SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN OJEGO
 STIIEET ADDRESS:        330 West Broadway
 MA.JUNG ADORES$:        330 West Broadway
 CJTY.STATE.AZIPCODE:    San Diego, CA 92101-3827
 8AANCH NAME:            Central

 PLAINTIFF{S);        John Doe et.al.

 DE FENDANT(S):

 SHORTTITI.E:         DOE VS CAMP PENDLETON & QUANTICO HOUSING LLC [IMAGED/

                          STIPULATION TO USE ALTERNATIVE                                                        CASE NUMBER:

                              DISPUTE RESOLUTION (ADR)                                                          37-2019-00066467-CU-PO-CTL

 Judge; Richard S. Whitney                                                                         Department: C-66

 The parties anti their attorneys stipulate that the-.matter is at Issue and !ho dalms in this action shall be submitted lo the following
 atlematlve dispute resolution (AOR) process. Selection of any or these options will not delay any case managem(!nt time!in13:s,
    0     Mediation (court-connected)                                   0    Non-binding private arbflratlon

    0     Mediation (private)                                           0    Binding private arbitration

     D    Volunlery settlement conrerence (private)                     0    Non-b!nclingjudlclal arbltrntion {discovery until 15 clays before trial)

    D     Neutral evaluation (private)                                  D    Non-binding Judicial art.iltratlon (discovery untl! 30 days bafo,e trial)

    0      Other (specify e.g., private mini-trial, private judge, etc.):   ------'---------------=------

  It is also stlpulaled that the followlng shall serve as arbitrator, mediator or other neutral: (Name)




  Alternate neutral (for court Civil Mediation Program and albitralion only): _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

  Date: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                                  Date: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




  Name of Plalntlff                                                                          Name of Defendant




  Signature                                                                                  Signalura



  Name of Plain~frs Attomey                                                                  Name of Oe!andanl's Attomay




  Signature                                                                                  Signature
  If there are more parties end/or attorneys, ptaase attach additional completed and fully executed sheets.
  It Is the duty of the parties to notify tho.court of any S!3Ulement pursuant lo Cal. Rules of Court. rute 3.1385. Upon notification of !he settlement,
  Iha court will place !his matter Ofl a 45--d~y dlsmlsS<ll cale~der.
  No new pa rtles may be added Without leave of court.
  fT IS SO ORDERED.
                                                                                                             JUDGE OF THE SUPERIOR COURT
  Dated: 12/16/2019
SDSC CIV-3S9 (Rov 1M0)                                                                                                                                     Pa~:1
                                    STIF»ULATION TO           use OF ALTERNATIVE DISPUTE RESOLUTION
        Case 3:20-cv-00224-GPC-AHG Document 1-4 Filed 02/05/20 PageID.180 Page 20 of 56
                                                                                                                                           )

                           Lenden F, Webb (SBN 236377)
                           Brooke B. Nevels (SBN 302994)
                           WEBB LAW GROUP, APC
                      2    466 W. Fallbrook Ave., Suite 102
                           Fresno, CA 93711                                                                                                l019 0EC IO P 2: ~ q ·
                      J    Telephone: (559) 431-4888
                           Facsimile: (SS9} 821-4500                                                                                t.
                      4    Email: LWebb@WebbI,..awGroup.com                                                                           ,.       ••   _..,. . . l,~,.,~•••"'V1\
                           Email: BNevels@WebbLawGroup.com
                      5

                      6    Attorneys for Plaintiff
                      7                                  SuPERIOR COURT OF THE STATE OF CALIFORNIA
                      8                                            IN AND FOR TI:IE COUNTY OF SAN DIEGO
                      9

                     10

                     11
                           JOHN DOE, an individual; JANE DOE an
                           individual; JOHN DOE 1, a minor, by and
                           through his guardian ad litem 1 JANE DOE;
                           JOHN DOE 2, a minor, by and through his
                           guardian ad litem JANE- DOE;
                                                                                                               l    Case No.: 37-2019~-CU-PCU;
                                                                                                                    APPLICATION AND fPft8POSBDf
                                                                                                                    ORDER TO PROCEEb UNDER
                                                                                                                    PSEUDONYM~                      ·"· ' - ··
                     12
                                                                         Plaintiffs,
                     13    v.
                     14  CAMP PENDLETON & QUANTICO
                         HOUSING; LLC, a Delaware limited liability
                     15 company, LPC PENDLETON QUANTICO
                     16 PM LP, a Delaware limited partnership,
                         LINCOLN MILITARY PROPERTY
                     17• MANAOEI\.1ENT LP, a Delaware limited
                         partnership; and DOES 1 THROUGH 50,
                     18 inclusive;

                     19                                                Defendants.
                     20
                     21    TO THE BON. JUDGE OF THE SUPERIOR COURT:

                     22                Plaintiffs JOHN DOE: JANE DOE, JOHN DOE I, and JOHN DOE 2, by and through

  .......   -   -
                     23

                     24
                           their attorneys of record, hereby request an application to proceed with filing of their
                                                                                                      -        ~

                           Complaint under the pseudonyms "John Doe," 11Jane Doe," "John Doe 1/' and .,John Doe 2"
                     25    respectively, to protect them from harassment, injury, ridicule or personal embarrassment.
                     26    Ill

--r:;:a.~-~~·~27-
                           Ill
                           ,4• lksil'..waM   »   ••   -.....,...,..,w.. ....,, •'"'   ici       * m---- •Wi+-       Lei"




     . .--...       .,28   Ill         ...
                                   .,.....                 ...... ~ -4"""~--··· ilidl4ICII   _..,._
                                APPLICATION AND [-Pll-OPOSJ;~ ORDER TO PROCEED UNDER PSEUDONYM
                                                                                                       .
                                                                                                      ~ --
                                                                                                               ~




                                                                                                                           .   .-   ......w,,: -·
                                                                                                                                                        -
                                                                                                                                                       ...   ~·~'-1'.._..... . .            ~
                                                                                                                                                                                   .:.1•-"!..   ._..   '   ~. . . . .   ,   "i




                                                                              I                            -   l-
                Case 3:20-cv-00224-GPC-AHG Document 1-4 Filed 02/05/20 PageID.181 Page 21 of 56
                                                                                               )


                                                                                                                                  I. INTRODUCTION
                                         2                  Plaintiff JOHN DOE is an active duty service member in the U.S. Navy. While
                                         J    stationed overseas, JOHN DOE's family moved into military housing provided by Defendants
                                         4    (hereinafter referred to collectively as "Lincoln"), As described in detail in the Complaint,
                                         .5   Lincoln allowed toxic black mold to grow on the property occupied by JOHN DOE's family,
                                         6    which in tum lead to the exacerbation and development of serious illnesses in his children:
                                         7    JOHN DOE l and JOHN DOE 2. Plaintiffs seek to pursue the instant litigation under
                                         &    pseudonyms out of concerns for privacy, and out of a legitimate fear of retaliation.
                                         9                  First, JOHN DOE l and JOHN DOE 2 are minors and are therefore entitled to a higher
                                        10    standard of privacy.
                                        11                  Second, JOHN DOE 1 has suffered serious injuries, including an exacerbation of
                                        12    symptoms relating to an extremely sensitive mental health issue that ought not be revealed in
                                        13    public records - especially considering his age. Revelation of these issues in public records
                                        14    could have a ripple effect that impacts JOHN DOE 1 for the rest of his life, especially given
                                        1.s   how ubiquitous infonnation is in the digital age, One can easily imagine future partners or
                                        16    employers discovering this sensitive information. JOHN DOE I should not be prejudiced in his
                                        11    ability to bring suit out of this serious concern for his privacy and future.
                                        18                  Third, revelation of JOHN DOE and JANE.DOE's names in the public record would
                                        19    necessarily reveal the identities of their children. This is especially true given JANE DOE's
                                        20    unique name and spelling.
                                        21                  Fourth, JOHN DOE works for the U.S. military. Lincoln, the Defendants in this matter,
                                        22    are a well-known, and major military contractor that operates in eleven (11) states. A lawsuit of
                                   · 23       this nature could have a practicaJ impact on JOHN DOE's career and ability to provide for b~s
                                        24    family. Further, a lawsuit of this nature could lead to retaliatory conduct.
                                        2S    II/
                                        26    Ill
C   .·   . ·. ,·.• •   ·-· _ •. •', _   27    //1,. •:--,-c~;-:   .--.:.-----c--   a   O .•.T•-•.   ~ - ... - '   -   -----~•-=----   * ........   0   •.•-   ••:'   ..




                                  . 2s        Ill

                                               .APPLICATION AND [l'ROP96EDJ ORDER TO PROCEED UNDER.PSEUDONYM''·.
                                                                                                                                                   -2-
Case 3:20-cv-00224-GPC-AHG Document 1-4 Filed 02/05/20 PageID.182 Page 22 of 56
                                        )


                       Given the extremely sensitive nature of the instant case, the age of Plaintiffs to the case,
        2   and this risk to Plaintiff JOHN DOE's career, Plaintiffs should be granted leave to pursue the
        J   instant litigation under pseudonyms.
        4                          Il. l\1EMORANDUM OF POINTS AND AUTHORITIES
        s              California Code of Civil Procedure ("CCP") 367 provides that "very action must be
        6   prosecuted in the name of the real party in interest, except as otherwise provided by statute."
       7    However, Courts have interpreted Section 367 to mean that a lawsuit must be brought on behalf
       8    of a person having tegals.tandiog tQ co.mmcnce.Jbe action, and not to cnntrol ll'.b..e.thu...ru:


       10   C062554, 2010 Cal. App. LEXIS 1505, at •g.9 (Cal. Ct. App. Aug. 30, 2010).
      11               California cowis have allowed plaintiffs to proceed with a pseudonym in a variety of
      12    cases. California statutory law specifically alJows a party to bring a lawsuit using a pseudonym
       13   in specific circumstances. Additionally, plaintiffs can also proceed pseudonymously on
      14    common law claims. The use of"Ooe plaintiffs" to protect legitimate privacy rights has been
      1s    recognized as an appropriate practice in circumstances when a plaintiff would be further
      16    stigmatized by disclosing his or her name in court documents. See Starbucks Corp. v. Superior
      11    Court, 86 Cat. Rprtr. 3d 482,495 n.7 (Cal. Ct. App. 2008) (noting that this practice "has gained
      1s wide currency, particularly given the rapidity and ubiquity 9f disclosures over the [internet.]"
      19    This is particularly appropriate where the facts of the case involve minors. See, e.g: Cal. Rules
      20    o/Court Rule 8.401,· Doe v. Bakersfield City School Disr., 39 Cal. Rptr. 3d 79 (2006);Doe v.
      21    Roman Catholic Bishpp ofSan Diego, 101 Cal. Rptr. 3d 398 (2009).
      22               As mentioned above, given the highly sensitive nature of the allegations in the
      23    Complaint, suing under a pseudonym will protect Plaintiffs' privacy intere_st. Theia,llegations
                                                                                                    "
      24    raised in the Complaint are of such personal nature that the privacy of Plaintiff outweigh the
      25    public's interest in discovery of Plaintiffs' true identity.
      26    Ill
   -~27     I// . _.              ~--       -~-        .. - .., . .     -- ·•,r•·.t~


      28    Ill                                                                                                       .,
            --~
              APPLICATION AND tpRePOSEDJ ORDER TO PROCEED UNDER PSEUDONYM
                                                                                       .~.
                                                                      • 3.
Case 3:20-cv-00224-GPC-AHG Document 1-4 Filed 02/05/20 PageID.183 Page 23 of 56




                                                                ID.CONCLUSION
        2               Based on the foregoing, Plaintiffs respectfully request that this court grant this
        J    appJication and allow for Plaintiffs to proceed with filing under the ps~udonyms uJohn Doe.''
        4    ."Jane Doe," "John O_pe 1/' and "John Doe 2."
        s    Dated: December 6, 2019                                                                      WEBB LAW GROUP, APC
        6

        7
                                                                                                         L                                       ..
                                                                                          By~~
        8                                                                                 Lenden F. Webb
                                                                                          Brooke B. Nevels
        9                                                                                 Attorneys for Plaintiff,
                                                                                          John Doe, Jane Doe, John Doe l, and
       10
                                                                                                 JohnDoe2
       11

       12

       13

       14

       1.5

       16

       17

       18

       19

      20

      21

      22

      23

      24

      2.5

      26



                                                                                                                     -.-.:•,,._,


              •••   •   ~1      ~   ••   -.   -·   ~   • ~~--   J,,.,.,...,"'   •. Jilatw:alii   ••!'"   •-.   ...   ~.            .._-;.,   .   ....••• : ~ • • " " - :

               APPLICATION AND fPROPOSE9f ORDER TO PROCEED UNDER PSEUDONYM
                                                                                -4 -
                      ..
      Case 3:20-cv-00224-GPC-AHG Document 1-4 Filed 02/05/20 PageID.184 Page 24 of 56




                    2

                    J                 For good cause shown, the Court finds that Plaintiffs' privacy concerns outweigh the
                    4     public interest in the disclosure of her true identity and, therefore, Plaintiff may proceed with
                    s filing under a Pseudonym "John D.oe,U "Jane Doe,>' "John Doe I," and "John Doe 2,,,
                    6

                    7     IT IS SO ORDERED.
                    8

                    9     Date:'Th,,4 ~11
                   10

                   II

                   12

                   13

                   14

                   JS

                   16

                   17

                   18

                   19

                  20

                  21

                  22

...   .   ~

              --  23

                   24
                                     ,..,:..
                                                                                                                                      -- ...
                                                                                                                                       ,                                                                ......
                                                                                                                                                                                                        i,




                  25
                  26



               ....-is
                    ,-;                                                                                                                              ,.f-'$-...




                            - ~ • .-,. l_.;l•   ~ - - - • ~ . . . _ .. ..,,   • ..:,..,•,.-..•t;.   ) ' · f ~ ·....--;c••~   i•   •   -~-•,._,Ri\--.u•1-•         . . . . .;i~ • • • ~ :,..,.   ..,   ¥~o>-,.,..   ~--              ...

                           APPLICATION AND tpROPOSEDJ ORDER TO PROCEED UNDER PSEUDONYM , .. .                                                                                                                                   \
                                                                                                    ... ··- - .               . s-                                                                                 .....-....
Case 3:20-cv-00224-GPC-AHG Document 1-4 Filed 02/05/20 PageID.185 Page 25 of 56




                   EXHIBIT B
        Case 3:20-cv-00224-GPC-AHG Document 1-4 Filed 02/05/20 PageID.186 Page 26 of 56


                       Lenden Webb, Esq. (236377)
                       Brooke Nevels, Esq. (302994)
                       WEBB LAW GROUP, APC
                  2    446 W. Fa11brooke Avenue, Suite 102,                                    't'lLED         ·
                       Fresno, CA 93711                                               , .. t!";?,: SS OFHCE 18
                  3                                                                          ; . _· ,,,\\ DIVISION
                       Telephone: (559) 431-4888
                       Facsimile: (559) 821-4500
                  4    Email: LWebb@WebbLawgroup.com                                      2019 DEC IO P 2: 4q'
                       Email: BNevels@WebbLawGroup.com
                  5
                                                                                      l
                  6    Attorneys for Plaintiff
                  7
                  8                 SUPERIOR COURT OF THE STATE OF CALIFORNIA
                  9                   COUNTY OF SAN DIEGO~ CENTRAL DISTRICT · ·-
                 10
                 11                                                      CASE NO. 37-2019-00066467-CU-PO-CTL
u                      JOHN DOE, and individual; JANE DOE,
~2               12    an individual; JOHN DOE I, a minor, by            COMPLAINT FOR DAMAGES:
  • u
~-5_1
pv,~                   and through his guardian ad !item, JANE           1. NEGLIGENCE
                                                                                          --- ----.--. - -   -~·     -   - ----·-
0 8~             13
i:i:: <f•'             DOE; JOHN DOE 2, a minor, by and                  2.NUISANCE
I;!)     e
        ,£                                                               3. CONSTRUCTIVE (WRONGFUL)
                 14    through his guardian ad !item JANE DOE;
~~.
    §~                                                                   EVICTION
 =a
... ,go..
~
        0

    '::: ~
             •

             '   15                              Plaintiffs,             4. NEGLIGENT MISREPRESENTATION
                                                                         5. NEGLIGENT INFLICTION OF
~ :g             16                                                      EMOTIONAL DISTRESS
~~           .         v.                                                6. BREACH OF IMPLIED WARRANTY OF
                 17                                                      HABILITABILITY
                      CAMP PENDLETON & QUANTICO                          7. BREACH OF IMPLIED COVENANT OF
                 18   HOUSING, LLC, a Delaware limited                   QUIET USE AND ENJOYMENT
                      liability company, LPC PENDLETON                   8. RENT ABATEMENT
                 19                                                      9. FRAUD -CONCEALMENT
                      QUANTICO PM LP, a Delaware limited                 IO. GROSS NEGLIGENCE
                 20   partnership, LINCOLN MILITARY                      11. PREMISES LIABILITY
                 21   PROPERTY MANAGEMENT LP, a
                      Delaware limited partnership; and DOES 1
                 22   THROUGH 50, inclusive;
                 23
                                                 Defendants.
                 24
                 25
                                                                  PARTIES
                 26
                             I.     Plaintiff JOHN DOE is an individual and at a11 times mentioned in this complaint
                 27
                      leased a property located at 1582 Black Eagle Dr., Apt. D, San Diego, CA 92123 ("Leased
                 28

                                                               COMPLAINT
                                                                  - 1-
Case 3:20-cv-00224-GPC-AHG Document 1-4 Filed 02/05/20 PageID.187 Page 27 of 56



    I Property"), JOHN DOE was a resident of San Diego, CA and resided at the Leased Property at all
    2   times mentioned in this complaint, other than when JOHN DOE served abroad in the U.S. military.

    3           2.     Plaintiff JANE DOE is an individual and at all times mentioned in this complaint

    4   was a resident of San Diego County, California and resided at the Leased Property.

    5           3.     Plaintiff JOHN DOE 1, a minor, by and through his guardian ad !item, JANE DOE

    6   is an individual and at all times mentioned in this complaint was a resident of San Diego County,

    7   California and resided at the Leased Property.

    8           4.     Plaintiff JOHN DOE 2, a minor, by and through his guardian ad !item, JANE DOE

    9   is an individual and at all times mentioned in this complaint was a resident of San Diego County,

   10   California and resided at the Leased Property,

   11           5,     Plaintiffs JOHN DOE, JANE DOE, JOHN DOE 1, and JOHN DOE 2 are suing

   12   under pseudonyms in order to protect their privacy.                                          '
   13           6.     Plaintiffs are informed and believe and thereon allege that Defendant CAMP

   14   PENDLETON & QUANTICO HOUSING, LLC, a Delaware limited liability company,

   15   hereinafter"CPQH," at all relevant times was and is a foreign limited liability company registered

   16   and authorized to do business, and was and is doing business, in the State of California, and

   17   participated in the ownership, management, leasing, maintenance, and/or attempted and negligent

   18   repair of the Leased Property. Plaintiffs are informed and believe and thereon allege that at all

   19   relevant times CPQH was the owner, landlord, and/or lessor of the Leased Property.

   20          7.      Plaintiffs are informed and believe and thereon allege that Defendant LPC

   21   PENDLETON QUANTICO PM LP, a Delaware limited partnership, hereinafter "LPC

   22   PENDLETON," at all relevant times was and is a foreign limited partnership registered and

   23   authorized to do business, and was and is doing business, in the State of California, and participated

   24   in the ownership, management, leasing, maintenance, and/or attempted and negligent repair of the

   25   Leased Property. Plaintiffs are informed and believe and thereon allege that at all relevant times

   26   LPC PENDLETON was the agent for CPQH with respect to ownership, management, leasing,

   27   maintenance, and/or attempted and negligent repair Leased Property.

   28

                                              COMPLAINT
                                                    -2-
Case 3:20-cv-00224-GPC-AHG Document 1-4 Filed 02/05/20 PageID.188 Page 28 of 56



     I           8.        Plaintiffs are informed and believe and thereon allege that Defendant LINCOLN

    2    MILITARY PROPERTY MANAGEMENT LP, a Delaware limited partnership, hereinafter

    3    "LINCOLN MILITARY HOUSING," at all relevant times was and is a foreign limited partnership

    4    registered and authorized to do business, and was and is doing business, in the State of California,

    5    and participated in the ownership, management, leasing, maintenance, and/or attempted ~nd

    6    negligent repair of the Leased Property. Plaintiffs are informed and believe and thereon allege that

    7    at all relevant times LINCOLN MILITARY HOUSING was the agent for CPQH with respect to

    8    ownership, management, leasing, maintenance, and/or attempted and negligent repair Leased

    9    Property.

    IO           9.        The true names and capacities, whether individual, corporate, associate, or

   11    otherwise of Defendants designated as DOES I THROUGH 50 inclusive are unknown to Plaintiffs

   12    who therefore sue said Defendants by such fictitious names. Plaintiffs will amend this complaint

   13    to set forth such Defendants' true names and capacities, together with the appropriate charging

   14    allegations, when the same have been ascertained. Plaintiffs are informed and believe and based

   15    thereon allege that Defendants DOES I THROUGH 50, inclusive, were and are qualified to do

   16    business in the State of California and are responsible to Plaintiff thus far on the facts and theories

   17    herein alleged.

   18            IO.       Plaintiffs are informed and believe and based thereon allege allege that each

   19    Defendant and each Defendant sued as DOE Defendants, was acting for itself or as an agent,

   20    servant, partner, employee, or on behalf of a co-Defendant, in doing the things mentioned and

   21    alleged in this complaint and was acting in the scope of his cir her authority as such an agent,

   22    servant, partner, employee, or co-Defendants or otherwise' with the permission and consent of his

   23    or her co-Defendants.

   24            11.       The lease agreement mentioned in this Complaint was entered into and to be

   25    performed in the City of San Diego, County of San Diego, State of California, and the Plaintiffs

   26    and Defendants at all times relevant herein reside and/or resided and/or are located and performed

   27    significant business in the County of San Diego, State of California.

   28

                                                COMPLAINT
                                                      -3-
          Case 3:20-cv-00224-GPC-AHG Document 1-4 Filed 02/05/20 PageID.189 Page 29 of 56



                 1                                     FACTUAL AT,T,EGATTQNS
                 2           12.    Plaintiffs lived at and occupied the Leased Property as tenants during the period

                 3   January 1, 2019 to October 29, 2019.
                                                                                                                          ,
                 4           13.    Plaintiffs entered into lease agreement Defendants on or around January 1, 2019.

                 5           14.    JOHN DOE was, and continues to be, an active duty service member stationed at

                 6   MCAS Miramar.
 ,.
                 7           15.    On January 18, 2019, Plaintiffs JANE DOE, JOHN DOE 1, and JOHN DOE 2

                 8   moved into the Leased Property and immediately noticed a strong oder of mildew emanating from

                 9   the entirety of the house, and noticed that the air in the house felt heavy, damp, and humid.
                                                                                      .•   .
                10          16.     During the first few days of the lease, Plaintiffs JANE DOE, JOHN DOE I, and

u               11   JOHN DOE 2 continued to sense the strong scent of mildew, and noticed that any biomass on the
~§              12   Lased Property, such as fruit, plants, and the family's aquarium, became moldy at an alarming
~.~
~ b}=
0 ()~           13   rate. Fresh fruit left on countertops in the kitchen would tum moldy overnight.
~     8~
c., .a: se      14          17.     JANE DOE immediately notified Defendants' designated housing representative of
 l•
~~~
.,;i ':   ~    15    these issues: within the first week of moving into the home.                               •
~     ~""
~~             16           18.     Instead of offering to remediate the issue, Defendants' designated housing
~~
               17    representative told Plaintiffs that they had to purchase, and bear the cost of, a de-humidifier in

               18    order to solve the problem.

               19           19.     Plaintiffs purchased the de-humidifier and began using it immediately. On average,

               20    the de-humidifier pulled six (6) cups of water from the air within the house on a daily basis. On

               21    information and belief, this amount is high given the temperate climate and low average humidity

               22    of San Diego, California.

               23           20.     JANE DOE noticed that water would consistently leak into the house from the

               24    windows.

               25           21.     So much water entered the house that the carpets, especially the carpeting in the

               26    master bedroom, were consistently soaked with water.

               27           22.     Plaintiffs were forced to air dry their mattress on a daily basis because the water

              · 28   from the damp carpet would seep into the mattress each night.

                                                           COMPLAINT
                                                              -4-
Case 3:20-cv-00224-GPC-AHG Document 1-4 Filed 02/05/20 PageID.190 Page 30 of 56



    I           23.      After just two (2) weeks of residing on the Leased Property, JOHN DOE I and

    2   JOHN DOE 2 began to exhibit signs of severe illness. Within just two (2) weeks on the Leased

    3 Property, JOHN DOE I and JOHN DOE 2 had developed wet coughs, eye infections, sinus
    4   infections, lethargy, and shortness of breath.
    5           24.     Approximately two (2) weeks into the lease on the Leased Property, JANE DOE

    6   noticed black mold growing around the frame of the master bedroom window.
    7           25.     Immediately after noticing the black mold for the first time, JANE DOE contacted

    8   Defendants' designated housing representative to inform Defendants of the presence of black mold
    9   and the ongoing issues with leaks, humidity, and mildew.

   10           26.     Defendants' representative informed JANE DOE that Defendants "don't clean
   11   mold or treat it'' and was told to purchase mold spray and clean it up herself.
   12           27.     On information and belief, Defendants knew that cleaning mold without proper
   13   equipment could lead to the spread of toxic airborne spores, and knew that Plaintiffs - including
   14   two children - resided at the property. Yet, despite understanding this to be the case, Defendants
   15   still refused to take any action.
   16           28.     Between January 2019 and April 2019 Defendants did not even bother to inspect

   17   the property or look into the reported issues.
   18           29.      On information and belief, between January 2019 and April 2019 the mold spread
                                      ,'
   19   to the walls in the Leased Property and underneath the carpet of the Leased Property.
   20           30.     In April 2019, Plaintiff JOHN DOE returned to San Diego from a military
   21   deployment overseas.
   22           31.     Within a few days of returning from overseas, JOHN DOE noticed the severe issues
   23   that existed on the Leased Property, and contacted Defendants' designated housing representative
   24   to lodge yet another complaint.
   25          32.    In response to Plaintiff JOHN DOE's complaint in April, Defendants sent the
                                                                                    •
   26   regional manager of the housing complex tci the Leased Property to investigate Plaintiffs' claims.

   27
   28                                                                                .•
                                              COMPLAINT
                                                    - 5-
Case 3:20-cv-00224-GPC-AHG Document 1-4 Filed 02/05/20 PageID.191 Page 31 of 56



                 33.     On information and belief, Defendants' regional manager entered Plaintiffs' home
    2   in April 2019 and instead of conducting sampling or inspecting the premises, simply stated that he
    3   "could smell mold" and that no mold was in the Leased Property because he "couldn't smell any."
    4            34.     At the time of the April inspection, Defendants were aware of the ongoing issues
    5 on the Leased Property, were aware that JOHN DOE I had to miss school and therapies due to
    6   illness, were aware that JOHN DOE 2 had suffered from the same illnesses as JOHN DOE I, were
    7 aware of the mold that killed Plaintiffs' plants and pet fish, and were aware of the mold that
    8 continued to cause mold to grow rapidly on Plaintiffs' groceries.
    9            35.     During the April inspection, Defendants' regional manager stated that the multitude
   IO   of health issues Plaintiffs experienced could simply be due to the fact that Plaintiffs moved into a
   11   "new house".
   12            36.     On or around September I, 2019, Defendants informed Plaintiffs that they needed
   13   to replace the window in the master bedroom that had become infested with blac~ mold.
   14            37.     On September 6, 20 I 9 Defendants informed Plaintiffs that they needed to move out
   15   of the Leased Property and into a hotel for the duration of the maintenance to the window.
   16            38.   On September 16, 2019 Plaintiffs were moved out of the Leased Property into a
   17   hotel.
   18            39.   On two separate occasions in September 2019 Plaintiffs were informed that their
   19   stay in the hotel would need to be extended and that they could not return home, despite the fact
   20   that Plaintiffs were told the only repair to be done in the Leased Property was a replacement of a
   21   single window.
   22            40.   On October 4, 2019, Plaintiffs were once again told that they needed to remain in a
   23   hotel for longer and could not return to the Leased Property.
   24            41.   On October 4, 2019 Plaintiffs were also informed that they needed to change hotels,
   25   and that they needed to check out of the hotel they had been staying in, and check into a new one
   26   on that very same day.
   27            42.   From October 4, 2019 to October 8, 2019 Plaintiffs were forced to stay in a hotel
   28   room on a military base where the walls, ceiling, and carpet was caked with chemical cleaners and

                                               COMPLAINT
                                                  -6-
Case 3:20-cv-00224-GPC-AHG Document 1-4 Filed 02/05/20 PageID.192 Page 32 of 56



    I   sprays. JOHN DOE I and JOHN DOE 2 broke out in severe rashes as a result of contact with these

    2   dangerous chemicals.

    3             43.   On October 8, 2019 Plaintiffs were finally allowed back onto the Leased Property,

    4   however, Defendants had changed the locks on the Leased Property and Defendants refused to let

    5 Plaintiffs into their own home.
    6             44.   By October.9, 2019 Plaintiffs were finally able to enter their home, and noticed that

    7   the extent of repairs and alterations on the Leased Property far exceeded simply replacing a

    8   window.

    9             45.   The Leased property had tom vinyl, paint on the carpets, caulk chips scattered

   10   throughout the home, cracks and paint chips in the bathtub, and dust and caulk residue in the air

   11   that clung to Plaintiffs' clothing.

   12             46.   A few days after returning to the Leased Property in October 2019, JOHN DOE I

   13   began developing dry skin and severe rashes.

   14             47.   A few days after returning to the Leased Property in October 2019, JOHN DOE 2's

   15   eyes became swollen shut.

   16             48.   From January I, 2019 to the present, Plaintiffs have been forced to bring JOHN

   17   DOE I and JOHN DOE 2 to the Emergency Room at Rady Children's Hospital three (3) times as

   18   a result of JOHN DOE I and JOHN DOE 2's exposure to toxic mold and other unlivable conditions

   19   due to Defendants' conduct.

   20             49.   JOHN DOE I was forced to miss over four (4) weeks of school due to illnesses

   21   caused by Defendants' conduct, and Plaintiffs were ultimately forced to pull JOHN DOE I out of

   22   school.

   23             50.   Additionally, the horrible living conditions imposed on Plaintiffs by Defendants

   24   caused a severe exacerbation of JOHN DOE 1's preexisting condition of autism, and has caused a

   25   clear regression in JOHN DOE l's behavioral and speech therapy.

   26             51.   JOHN DOE I attends approximately forty-five (45) hours of crucial behavioral and

   27   speech therapy per week, and has been forced to miss a large number of sessions during a crucial

   28   learning-period as a result of Defendants' conduct.

                                              COMPLAINT
                                                 -7-
Case 3:20-cv-00224-GPC-AHG Document 1-4 Filed 02/05/20 PageID.193 Page 33 of 56



    1                                      FIRST CAUSE OF ACTION
    2                                                Negligence

    3                       (By All Plaintiffs Against All Defendants and Does 1-50)

    4           52.     Plaintiffs re-allege and incorporate herein and by reference each and every previous

    5   and subsequent allegation as though fully set forth herein.

    6           53.     At all times mentioned in this complaint, Defendants were engaged in the business

    7   of owning, leasing, renting, operating, providing, supervising, maintaining, managing,

    8   constructing, inspecting, and/or repairing the Leased Property before, during and after Plaintiffs'

    9   tenancy.

   10           54.    At all times relevant herein, Defendants owed a non-delegable duty of care to

   11   Plaintiffs under the common law and as specified in Civil Code 1714 to exercise due care in the

   12   ownership, leasing, operating, maintenance, construction, and management of the Leased Property

   I3   to avoid foreseeable injury to others. Such due care required Defendants to comply with all

   14   building, housing, plumbing, electrical, health and safety codes, civil codes, and other ordinances,

   15   statutes, regulations and laws regarding the maintenance and operation of residential rental

   16   housing.

   17           55.    Under the provisions of Civil Code Section 1941, 1941.1, et seq., Health and Safety .

   I8   Codes (including but not limited to California Health and Safety Code Section 17920.3), and

   19   applicable building, plumbing, electrical and housing Codes, Defendants and Does I- 50 were

   20   required to put the rented Leased Property in a habitable condition fit for human occupation before

   21   renting and to keep and maintain the Leased Property in such condition and to repair all subsequent

   22   dilapidations that rendered the Leased Property untenantable.

   23          56.     At all times mentioned in this Complaint, Defendants had a duty to Plaintiffs to

   24   properly and safely own, lease, rent, operate, provide, supervise, maintain, manage, construct,'

   25   inspect, and repair the Leased Property so as to make it habitable, safe, and hazard-free, enabling

   26   tenants, including Plaintiffs, to quietly enjoy the Leased Property.

   27          57.     At all times mentioned in this Complaint, Defendants had a duty to Plaintiffs to use

   28   ordinary care for the preservation of the Leased Property and to maintain it in good repair, to repair

                                               COMPLAINT
                                                  -8-
                       r
       Case 3:20-cv-00224-GPC-AHG Document 1-4 Filed 02/05/20 PageID.194 Page 34 of 56



                all deteriorations or injuries to the Leased Property caused by their want of ordinary care and to

            2   avoid intentional or reckless damage, destruction, demolition, or deterioration to the Leased
                                    •
            3   Property, its fixtures, components, systems and/or structures.

            4           58.      At all times mentioned in this Complaint, Defendants owed Plaintiffs a legal duty

            5   to exercise reasonable care to ensure that such space was safe to occupy, and that Plaintiffs'

            6   occupancy of such space would not result in exposure to anything that would negatively affect

            7   Plaintiffs' health, including but not limited to excess moisture, water damage, and/or microbial

            8   contamination.

            9           59.      At all times mentioned in this complaint, Defendants had a duty to Plaintiffs to

           JO   properly and safely repair, construct, demolish, remove, refurbish, remodel, restore,

u          11   remediate, and ·clean the Leased Property and its building materials, so as to maintain the
~§         12   Leased Property in a habitable, safe, and hazard-free condition.
§·~"'=--
   =~
0 u~
1Z ~-•
           13           60.      Plaintiffs are informed and believe and on that basis allege that Defendants knew
C,   <]                                                                      •
     "·-   14   or should have known at all times relevant to this Complaint that the Leased Property suffered
~~a•·
~ :9 ci
>-< J! ~   15   from water damage, moisture damage, excessive moisture and humidity, and microbial
~    jo.
~~         16   contamination, rendering the Leased Property substandard and untenantable as alleged herein.
~~
           17           61.      At the time Defendants and Does 1-50 rented the Leased Property to Plaintiffs, and

           18   thereafter, Defendants and Does 1-50 so negligently owned, leased, rented, operated, managed,

           19   maintained, and repaired the Leased Property so as to cause it to be uninhabitable and unfit,

           20   unhealthy, and unsafe for human occupation in that the Leased Property suffered from design and

           21   construction defects and deficiencies, causing and allowing water and moisture intrusion into the

           22   living spaces of the Leased Property, causing and allowing the Leased Property to become

           23   contaminated with excess moisture and humidity and microbial growth, and otherwise failed to

           24   comply with those applicable housing, plumbing and building codes, Civil Codes, Health and

           25   Safety Codes, Federal and State Regulation concerning residential rental properties, including but

           26   not limited to Sections 1714 and 1941 et seq., which materially affect the health and safety of the

           27   Plaintiffs as tenants and their invited guests.

           28           62.      Defendants negligently failed to exercise the due care owed to Plaintiffs in owning,

                                                       COMPLAINT
                                                          -9-
Case 3:20-cv-00224-GPC-AHG Document 1-4 Filed 02/05/20 PageID.195 Page 35 of 56



    I   leasing, maintaining, operating, and repairing and overseeing the Leased Property, as alleged

    2   herein, and furthermore have caused and/or failed to remediate damage and deterioration to the

    3   Leased Property, components, systems, materials, structures, and fixtures therein, among other

    4   items as already alleged herein.

    5           63.     Defendants breached their legal duty to Plaintiffs by negligently, improperly,

    6   recklessly and in a non-controlled manner, exposing Plai_ntiffs to excess1ve moisture, dampness,

    7   and humidity, as well as microbial contamination, while Plaintiffs were living in the Leased

    8   Property, as alleged herein. Such breach was a legal and proximate cause of damage to Plaintiffs

    9   as alleged herein.

   10           64.     Defendants further breached their legal duties to Plaintiffs because they improperly,

   11
                                      .
        negligently, carelessly and in a reckless disregard for Plaintiffs' safety and rights, disturbed and/or

   12   caused to be disturbed microbial growth and contaminatlon at the Leased Property, in such a

   13   manner so as to expose Plaintiffs to such contamination and cause injury to Plaintiffs and did so

   14   by failing to exercise due care.

   15           65:    Defendants further breached their duties of care to Plaintiffs and negligently

   16   caused Plaintiffs to be injured by Defendants' tortious acts, omissions and conduct, by the

   17   following conduct:

   18                  a.      The failure to provide Plaintiffs with a reasonably safe and habitable

   19   premises in which to live;

   20                  b.      The failure to take reasonable general precautions to prevent injury to

   21   Plaintiffs;

   22                  c.      The failure to provide, recommend, or require containment, protective

   23   clothing, hoods, respirators, ventilators or other apparatus for the protection of Plaintiffs;

   24                  d.      By negligently and recklessly renting and maintaining the premises as set

   25   forth above and as defined by, but not limited to, Civil Code 1714 et seq.; negligently and

   26   recklessly violating the applicable building, health and safety codes, ordinances, statutes and laws;

   27   and negligently failing to correct such unlawful conditions so as to make the premises fit for human

   28   habitation;

                                               COMPLAINT
                                                    - 10-
Case 3:20-cv-00224-GPC-AHG Document 1-4 Filed 02/05/20 PageID.196 Page 36 of 56



    1                  e.       The failure to cure defects and deficiencies in the Leased Property which

    2   were known or should have been known, which led to increased moisture, odors, and pervasive

    3   microbial growth and. contamination in and around the interior living spaces of the Leased

    4   Property;

    5                  f.      The failure to comply with all applicable building, health & safety, housing,

    6   plumbing, and civil codes, as well as other applicable laws, codes, regulations, and ordinances for

    7   rental properties concerning the tenants' health and safety;

    8                  g.      The failure to consult, read and utilize current literature regarding microbial

    9   contamination, indoor air quality and "sick building syndrome" and other materials, including

   10   those produced by the EPA and federal and state agencies for landlords, residential building

   11   owners and managers; and

   12                  h.       The failure to conduct adequate maintenance, repair and inspection,

   13   including failing to remedy known building code violations such as leaks, excess moisture, and

   I4   microbial contamination, and others as alleged herein.

   15          66.     The active negligence and failures to abi~e by applicable standards of care by

   16   Defendants constitutes negligence per se because of violations of applicable statutes, codes, and

   17   ordinances which led to injury of foreseeable parties intended to be protected by such codes,

   18   ordinances and statutes, including Plaintiffs.

   19          67.     As a direct and proximate ~suit of Defendants' and Does 1-50 negligence as alleged

   20   above, the Leased Property was in disrepair and not maintained, so as to be uninhabitable and unfit

   21   for human occupation in that, among other things, Defendants and Does 1-50, and each of them,

   22   carelessly and negligently failed to investigate, remediate, and maintain in good repair the building

   23   components, and as a proximate result caused and allowed to exist water/moisture intrusion into

   24   living spaces causing microbial growth and indoor air contamination. None of these conditions

   25   wer~ known to Plaintiff at the time they moved into the premises.

   26          68.     As a direct and proximate result of Defendants' breaches as alleged herein,

   27   Plaintiffs sustained injury to their health and strength and to their bodies as alleged herein, have

   28

                                              COMPLAINT
                                                 - 11 -
        Case 3:20-cv-00224-GPC-AHG Document 1-4 Filed 02/05/20 PageID.197 Page 37 of 56



              I   suffered severe resulting distress, anxiety, worry, and frustration, and incurred medical expenses
              2   in the treatment thereof, all in an amount to be proven at trial.

              3           69.     As a direct and proximate result of the above-described conduct and omissions of
              4 Defendants, Plaintiffs have suffered damage to their respiratory systems, conscious pain, suffering
              5 and emotional distress, in a sum to be determined according to proof at trial.
              6           70.     As a further direct and proximate result of the tortious acts, omissions and conduct
              7 of Defendants, Plaintiffs have sustained, and/or are certain in the future to sustain, losses, injuries
              8 and damages as follows:
              9                   a. Expenditures for past, present and future medical services and other curative

             10                       treatment and items in connection with the care of Plaintiffs' injuries, including

u            II                       costs of insurance, in a sum to be determined according to proof at trial; and
~§           12                   b. Expenditures for the replacement or cleaning of all Plaintiffs' personal property
=.;.~=-
~   Vl;::
0 ,~         13                       and belongings within the Leased Property.
~   f•
(.? < E

~1t
~;; 0
             14
             15
                          71.     As a further direct and proximate result of Defendants' negligent and wrongful
                  conduct and omissions as alleged herein, Plaintiffs have suffered mental stress, emotional distress,
~~
  .
,... '!: ~
~~
             16   discomfort, annoyance, ~nxiety, physical injuries, illness, pain and suffering, property damage and
~ ll
             17   lost income; all to their general and specific damage in an amount to be determined at trial but
             18   which amount is within the jurisdictional requirements of this Court.
             19           72.     As a further proximate result of Defendants' and Does l-50's negligence, Plaintiffs
             20   suffered property damage and economic loss including, but not limited to, loss of use oftheLeased
             21   Property; loss ofuse of personal property items (furnishings, clothes, bedding, and other household
             22   items and life necessities); as well as moving expenses; lost rental payments; alternative housing
             23   costs, including but not limited to costs to locate a suitable alternative rental property and a security
             24   deposit for an alternative rental property; cleaning expenses and loss of income; all to their further
             25   damage in an amount to be proven at trial.
             26           73.     It is further alleged that Defendants and Does 1-50 failed to properly investigate,
             27   repair, remediate and restore the Leased Property, to place the Leased Property into a habitable,
             28

                                                          COMPLAINT
                                                               - 12 -




                                             •
Case 3:20-cv-00224-GPC-AHG Document 1-4 Filed 02/05/20 PageID.198 Page 38 of 56



    1 safe building condition and Plaintiffs relied upon Defendants' implied representations of
    2 habitability to their respective detriment, injury, and damage.
    3           74.     Plaintiffs are entitled to recover their attorney's fees under the subject lease
    4   agreement entered into between the parties. Plaintiffs have hired a law office to prosecute their
    5   claims and are entitled to their attorneys' fees and costs after trial in this matter.
    6                                     SECOND CAUSE OF ACTION
    7                                                  Nuisance
    8                       (By All Plaintiffs against All Defendants and Docs 1-50)

    9           75.     Plaintiffs re-allege and incorporate herein and by reference each and every previous
   JO   and subsequent allegation as though fully set forth herein.
   JI           76.     The defective and dangerous conditions of the Subject Property as alleged in this
   12   Complaint constitute a nuisance within the meaning of California Civil Code Section 3479 and
   13   California Code of Civil Procedure Section 731 in that they deprived Plaintiffs of the safe, healthy,
   14   and comfortable use of the Subject Property and in that said conditions were injurious to the health
   15   and welfare of Plaintiffs and/or Plaintiffs' property, and that the conditions and/or injuries created
   16   a substantial and unreasonable interference with Plaintiffs' peaceful and quiet enjoyment of their
   17   home.
   18           77.     Plaintiffs are informed and believe, and based thereon allege, that Defendants, and
   19   each of them, by their acts, conduct, failure to act, and/or omissions, created, maintained,
   20   exacerbated, and concealed a nuisance and did not take any reasonable steps to immediately abate
   21   said nuisance, although requested to do so.
   22           78.     As a proximate result of Defendants maintenance of the nuisance, Plaintiffs
   23   suffered discomfort and annoyance, all to their general damage, in an amount to be proven at trial.
   24           79.    As a further proximate result of Defendants' conduct, Plaintiffs suffered property
   25   damage and economic loss including, but not limited to, loss of use of the Subject Property, loss
   26   of use of personal property (furnishings, clothes, bedding, and other household items and life
   27   necessities), as well as moving expenses; lost rental payments; alternative housing costs, including
   28   but not limited to costs to locate a suitable alternative rental property and a security deposit for an

                                               COMPLAINT
                                                  - 13 -
         Case 3:20-cv-00224-GPC-AHG Document 1-4 Filed 02/05/20 PageID.199 Page 39 of 56



                1   alternative rental property; cleaning expenses and loss of income; all to their further damage in an

                2   amount to be proven at trial.

                3           80.     In maintaining the nuisance, Defendants acted with full knowledge of the

                4   foreseeable consequences thereof and of the damage being caused to Plaintiffs. Despite this

                5   knowledge Defendants failed to abate the nuisance by repairing the uninhabitable, defective, and
                                                          •
                6   dangerous conditions of the subject property.

                7           81.     As a result of Defendants' conduct, Plaintiffs have been, and continue to be, subject

                8   to physical injuries, including but not limited to those alleged herein, which are seriously damaging

                9   their health and destroying their quality of life in amount not ascertainable at this time but which

               10   will be proven at the time of trial.

u              11           82.     As a direct and proximate result of Defendants' conduct, Plaintiffs - not least ofall
~g             12   MASON - have suffered damage to respiratory systems, mental anguish, conscious pain, suffering
~·~=-~-
0     =~
     If::;:;
iz 6 .e
               13   and emotional distress, emotional distress, discomfort, annoyance, anxiety, physical injuries,
     ~ §
c.!) ..!,I:~
               14   illness, property damage, lost income, and other forms of general and specific damage in an amount
< e"
~
     :S~
               15   to be determined at trial but which amount is within the jurisdictional requirements of this Court.
~i::
  "'
         e,
         C


~ I""
~ :g           16                                      THTRD CAUSE QF ACTION
r.i~
~
               17                                    Constructive (Wrongful) Eviction

               18                       (By All Plaintiffs Against All Defendants and Does 1-50)

               19           83.    Plaintiffs re-allege and incorporate herein and by reference each and every previous

               20   and subsequent allegation as though fully set forth herein.

               21           84.     As a proximate result of Defendants' failure to maintain the Subject Property in a

               22   habitable and tenantable condition that complied with applicable state, federal and local building

               23   and housing codes, and Defendants' failure to maintain the Subject Property in a condition fit for

               24   human occupation, Defendants breached their covenant of the quiet use and enjoyment to Plaintiffs

               25   and Plaintiffs were required and forced to vacate the Subject Property and did so on or about

               26   October 29, 2019 constituting a constructive and wrongful eviction.

               27

               28

                                                           COMPLAINT
                                                              - 14 -
            Case 3:20-cv-00224-GPC-AHG Document 1-4 Filed 02/05/20 PageID.200 Page 40 of 56



                  1           85.       Defendants' constructive eviction of Plaintiffs on October 29, 2019 entitled

                  2   Plaintiffs to immediately tenninate their tenancy and Plaintiffs' obligations under the rental

                  3   agreement were extinguished. See e.g. Green v. Superior Court (1974) 10 Cal. 3d 616, 639.

                  4           86.       As a proximate result of Defendants' conduct, as alleged in this Complaint,

                  5 Plaintiffs suffered a host of general and specific damages in an amount to be proven at trial
                  6   (including but not limited to: physical injury, mental anguish, emotional damage, psychological

                  7   injury, lost wages, lost rent, loss of personal property, pain and suffering, moving expenses,

                  8   housing costs).

                  9           87.       Plaintiffs have been, and continue to be, subject to physical injuries which are

                 10   seriously damaging their health and destroying their quality of life in an amount not ascertainable

    u            11   at this time but which will be proven at the time of trial.
    ~2           12          88.     Defendants acted fraudulently, intentionally, willfully, retaliatorily, oppressively,
    ~.ll=-
      ~-
    0 .;~
                           .
        =~       13   and willfully with a conscious disregard for Plaintiffs' safety and rights. Such action justifies an
    1Z
    c., ~•·•~
~

    ~
        .:,i:5
        o-,,     14   award of punitive and exemplary damages under California Civil Code Section 3294.
        eu
    ~~      0
    ..l""        15                                    FOURTH CAUSE OF ACTION
    =~'" -~
            C




    ~~           16                                      Negligent Misrepresentation
    '"1~
    ~                                      (By All Plaintiffs Against All Defendants and Does 1-50)
                 17
                 18           89.    Plaintiffs re-allege and incorporate herein and by reference each and every previous

                 19   and subsequent allegation as though fully set forth herein.

                 20          90.     Defendants had a duty to Plaintiffs to assure that any representations affinnatively

                 21   made to Plaintiffs regarding the Subject Property were true.

                 22          91.        On multiple occasions as described in this Complaint, Defendants represented to

                 23   Plaintiffs that they would remediate the excessive moisture and humidity levels, leaks, and

                 24   microbial contamination and/or that such conditions were not problematic or dangerous.

                 25          92.     Defendants' regional manager told Plaintiffs that no mold or microbial

                 26   contamination existed on the Leased Property because Defendants' regional manager could not

                 27   smell any mold.

                 28

                                                             COMPLAINT
                                                                - 15 -
Case 3:20-cv-00224-GPC-AHG Document 1-4 Filed 02/05/20 PageID.201 Page 41 of 56



       I           93.     Defendants told Plaintiffs that they wanted to replace a window on the property,

       2   and instead underwent a massive series of repairs purportedly to fix the mold, moisture, and leaks.

       3   This demonstrated that Defendants knew of the mold issues, knew they had to fix the mold issues,
       4   but that they did not want to reveal to Plaintiffs the existence of the issues with the property or the
                                    •
       5 risks the mold could pose f6r Plaintiffs' health.
       6           94.     In making the affirmative misrepresentations of material fact as described herein,
       7   even if Defendants believed them to be true at the time made, they made such statements and
       8   misrepresentations without any reasonable basis for believing them to be true and should have
       9   known them to be false. Defendants had no reasonable grounds for believing their representations

      10   to Plaintiffs were true at the time they made them.
      11           95.   Defendants made the affirmative misrepresentations and statements of material fact
                                    •
      12   about the Subject Property as described herein with the intent to induce Plaintiffs to rely on them
      13   and with the intent to induce Plaintiffs to remain residing in the Subject Property, not cancel the
      14   lease, and continue to pay monthly rent.

      15           96.     Plaintiffs reasonably and justifiably relied on Defendants misrepresentations to
      16   Plaintiffs detriment, injury, and damage.
      17           97.     As a direct and proximate result of such negligent misrepresentations by
      18   Defendants, and Plaintiffs' reasonable reliance thereon, Plaintiffs remained residing and
      19   occupying the Subject Property, which contained extensive damage and contamination and posed
      20   a significant health risk to Plaintiffs. Plaintiffs justifiably believed no health risk existed based on
      21   Defendants' affirmative representations, including but not limited to water leaks, moisture, and
      22   microbial contamination from identified and/or unidentified sources. These conditions and the
  •
      23   above-described actions of Defendants has caused Plaintiffs significant economic and non-
   24      economic damage in an amount according to proof at trial.
   25                                         FIFTH CAUSE OF ACTION
      26                               Negligent Infliction of Emotional Distress
   27                           (By All Plaintiffs Against Defendants and DOES 1-50)
   28

                                                  COMPLAINT
                                                     - 16 -
    Case 3:20-cv-00224-GPC-AHG Document 1-4 Filed 02/05/20 PageID.202 Page 42 of 56



        I           98.     Plaintiffs re-allege and incorporate herein and by reference each and eve()' previous

        2   and subsequent allegation as though fully set forth herein.

        3           99.     Defendants and Plaintiffs had a special landlord/tenant relationship during the

        4   period of Plaintiffs' tenancy at the.Subject Property.

        5            100.   Defendants knew, or in the exercise ofreasonable care should have known, that by

        6   failing to maintain the Subject Property, Plaintiffs would be exposed to harmful levels or microbial

        7   contamination, including harmful indoor air quality, as alleged herein. Defendants further knew,

        8   or in the exercise ofreasonable care should have known, that Plaintiffs would suffer physical harm

        9   and severe emotional distress upon learning of this exposure.

,      10           IOI.    Despite their knowledge that the Subject Property was deficient and substandard,

       11   Defendants nevertheless - in a willful, wanton, negligent, reckless, unlawful, and careless manner

       12   - and in violation of State and other applicable laws, failed to property investigate, inspect, test,

       13   maintain, repair, and remediate the Subject Property so as to avoid the foreseeable harm to

       14   Plaintiffs.
                                                               '
       15           102.    As a result of Plaintiffs' exposure to toxic microbial contamination caused by

       16   excessive moisture levels, leaks, and dampness on the property, Plaintiffs sought medical

       17   evaluations and treatments from their doctor.

       18           103.    Plaintiffs have suffered severe and substantial emotional distress, woey, anxiety,

       19   loss of sleep, frustration, and pain and suffering as a result of the exposure to toxic mold, and as a

       20   result of the physical and psychological impact such exposure has had on MASON and JACOB.

       21           I 04.   As a direct and proximate result of Defendants' breaches alleged herein, Plaintiffs

       22   sustained injul)' to their health and strength, have suffered severe, substantial, enduring, serious

       23   emotional distress, and have incurred medical expenses in the treatment thereof all in an amount

       24   to be proven at trial.

       25   Ill
       26   Ill
       27   Ill
       28   Ill

                                                  COMPLAINT
                                                     - 17 -
Case 3:20-cv-00224-GPC-AHG Document 1-4 Filed 02/05/20 PageID.203 Page 43 of 56



      I                                           SIXTH CAUSE OF ACTION
     2                                    .Breach oflmplied Warranty of Habitability
                                ,
     3                              , (By All Plaintiffs Against All Defendants and Does 1-50)

     4            I 05.        Plaintiffs re-~llege and incorporate herein and by reference eac~ and every previous

      5   and subsequent allegation as though fully set forth herein.

     6            I 06.        As previously described in this Complaint, Plaintiffs are informed and believe, and
                           ,
     7    based thereon allege, that at all relevant times and/or potions thereof, Defendants were owners;

     8    landlord, and/or lessors of the Subject Property and/or authorized agents of the owners, landlords,

     9    and/or lessors of the Subject Property and responsible for the proper management, mainte~a~ce

    IO    and/or repair of the Subject Property. ,

    11            107.         Plaintiffs entered into a written lease wlth Defendants. Under the rental agreement

    12    Plaintiffs paid rent, a security deposit, and other fees and costs. A copy of the Lease is attached as

    13    Exhibit I hereto.

    14            I 08.        .The rental agreement expressly acknowledges that the residential use of the Subject

    15    Property was for Plaintiffs.

    16            I 09.        Defendants .impliedly warranted to Plaintiffs that the Subject Property was

    17    habitable.

    18            I I 0.       As described at length within the instant Complaint, Defendants knew or should

    19    have known of the chronic leaks, moisture, and humidity on the Subject Property which Jed to the

    20    growth of toxic mold and the spread of dangerous microbial contamination.

    21            11 I.        At the time Plaintiffs took possession and throughout the period Plaintiffs remained

    22                           '
          on the property, but unbeknownst to Plaintiffs, the Subject Property was uninhabitable and unfit

    23    for human occupation due to construction defects and deficiencies, failing building components

    24    and systems, and improper and negligent, care less, and reckless maintenance and repair, all

 · · 25   contributing to water and moisture intrusion, causing microbial/mycological contamination and

    26    infestation of the subject property, rendering the property unsafe 'for habitation and causing

    27    Plaintiffs severe economic and non-economic damage.

    28

                                                      COMPLAINT
                                                           - 18 -
        Case 3:20-cv-00224-GPC-AHG Document 1-4 Filed 02/05/20 PageID.204 Page 44 of 56



              1           112.   Plaintiffs notified Defendants many times of the defective conditions throughout

              2   the period Plaintiffs lived on the property, but Defendants failed to investigate and/or correct,

              3 repair and/or remediate the conditions in a timely and proper manner (or at all).
              4           113.   Plaintiffs upheld all of Plaintiffs duties as required under the Lease: for example,

              5 Plaintiffs regularly made timely rent payments.
              6           114.   The Subject Property as it existed was uninhabitable and had no rental value

              7   whatsoever as it was the source of Plaintiffs' health problems, and directly and proximately caused

              8 the economic and non-economic damages Plaintiffs have suffered.
              9          115.     As a proximate result of Defendants breach of the implied warranty of habitability,

             10   and failure to repair, maintain, or remediate the conditions on the property, Plaintiffs sustained

u            11   damage and serious personal injuries, and well as a litany of other economic and non-economic
~ !i!        12   damages as described in this Complaint and in an amount to be proven at trial.
~-~
>J  =-
   ,,,_
O t:i~       13                                  SEVENTH CAUSE OF ACTION
~  ~-•
C, <]
    "·-      14                     Breach oflmplied Covenant of Quiet Use and Enjoyment
~iS
...i ':: ~   15                        (By All Plaintiffs Against Defendants and Does 1-50)
  I ""
=:i
;~
=:i~         16

             17
                         116.    Plaintiffs re-allege and incorporate herein and by reference each and every previous

                  and subsequent allegation as though fully set forth herein.

             18          117.    Implied in the lease between Plaintiffs and Defendants. Was an implied covenant

             19   of quiet enjoyment by which Defendants, as landlord, impliedly promised Plaintiffs to not create

             20   conditions through acts or omissions, which would disturb Plaintiffs' possession and beneficial

             21   use and enjoyment of the premises for the purposes contemplated by the rental agreement.

             22          118.    Defendants breached the implied covenant by failing to maintain an appropriately

             23   safe and secure living environment and residence which was habitable.

             24          I 19.   As a proximate and legal result of Defendants' acts and omissions in breaching the

             25   implied covenant of quiet enjoyment, Plaintiffs have suffered economic and non-economic

             26   damages as described throughout this Complaint in an amount to be determined at trial, but which

             27   exceeds the jurisdictionally required minimum.

             28   Ill

                                                        COMPLAINT·
                                                           - 19 -
       Case 3:20-cv-00224-GPC-AHG Document 1-4 Filed 02/05/20 PageID.205 Page 45 of 56



             I                                    EIGHTH CAUSE QF ACTION
             2                                             Rent Abatement

             3                       {By All Plaintiffs Against All Defendants and Does 1-50)

             4           120.    Plaintiffs re-allege and incorporate herein and by reference each and every previous

             5   and subsequent allegation as though fully set forth herein.

             6           12 I.   Defendants leased the Subject Property to Plaintiffs by written rental agreement

             7   (attached hereto as Exhibit I and incorporated herein by reference).

             8           122.    Defendants leased the Subject Property to Plaintiffs for use as a residential property.

             9           123.    Plaintiffs took possession of the premises and faithfully and promptly paid their

            10   rent and perfonned all other obligations imposed by the rental agreement.

u           11           124.    At the time the rental agreement was entered into, and throughout the period of
~~          12   occupancy of the Subject Property, Defendants knowingly caused and permitted substandard
~-~ ·--~-
0 "'I)~     13   building, design, construction, maintenance, and repairs, as well as hazardous and unhealthy
i:i: " .•
~   ~]
  "'·-      14   conditions, including microbial/mycological contamination in the Subject Property's living areas;
~ ll"'
<~~         15   as alleged herein, to exist within and about the Subject Property.
'"'': ~
~~
~ :g
       .    16           125.    Defendants at all relevant times knew of the conditions that existed in violation of
~~
            17   numerous provisions of State and Local Housing Codes, including but not limited to the provisions

            18   of California Civil Code Section 1941, California State Building Standard Codes, UBC Standards,

            19   and OSHA Standards.

            20           126.    Despite this knowledge and repeated requests by Plaintiffs for the property to be

            21   fixed, Defendants failed to do so, refused to do so, and/or actively concealed issues on the property

            22   and made surface-level cosmetic repairs that did not actually fix the issues on the Subject Property

            23   in violation of California Civil Code Section 1941, 1941.1, and numerous other state and local

            24   laws and regulations.

            25           127.    Because of the above-stated conditions, the Subject Property leased by Plaintiffs

            26   was unsafe, unhealthy, substandard, untenantable, and uninhabitable. Defendants breached the

            27   warranty of habitability and warranty of quiet use and enjoyment to Plaintiffs.

            28

                                                        COMPLAINT
                                                           - 20-
           Case 3:20-cv-00224-GPC-AHG Document 1-4 Filed 02/05/20 PageID.206 Page 46 of 56



                    1           128.   Because of these issues, the fair rental value of the residence at all times mentioned
                    2   in the Complaint was $0.00 per month.

                    3           129.   Because of the continued existence of these conditions, Plaintiffs were unable to

                    4   remain in the Subject Property and were forced to vacate.

                    5           130.   Plaintiffs were completely unable to use the Subject Property due to its

                    6   uninhabitability as a result of the conditions alleged herein.

                    7           131.   During the occupancy, Plaintiffs paid a total rent in the sum to be proven at trial on

                    8   a per month basis.

                    9           132.   The total fair rental value of the premises during this period was no more than $0.00

                   10   and therefore Plaintiffs have been damaged in the sum to be proven at trial.

 u                 II                                     NINTH CAUSE OF ACTION

 s~=-
 ~§

 0
     VJA
     ~~
           r:: •
                   12

                   13
                                                               Fraud - Concealment

                                             (By All Plaintiffs Against All Defendants and Does 1-50)
 ""·I~
 t., ~ ~           14         · 133.   Plaintiffs re-allege and incorporate herein and by reference each and every previous
. ~!~
 ..:I ': ~         15   and subsequent allegation as though fully set forth herein.
 i:,::i :"'.
 i:,::i :g         16           134.   Defendants had a duty to Plaintiffs to assure that any representations affirmatively
 ~v
                   17   made to Plaintiffs regarding the Subject Property were true.

                   18           135.   Defendants' regional manager told Plaintiffs that no mold or microbial

                   19   contamination existed on the Leased Property because Defendants' regional manager could not

                   20   smell any mold.

                   21           136.   Defendants told Plaintiffs that they wanted to replace a window on the property,

                   22   and instead underwent a massive series of repairs purportedly to fix the mold, moisture, and leaks.

                   23   This demonstrated that Defendants knew of the mold issues, knew they had to fix the mold issues,

                   24   but that they did not want to reveal to Plaintiffs the existence of the issues with the property or the

                   25   risks the mold could pose for Plaintiffs' health.

                   26           137.   In making the intentional affirmative misrepresentations of material fact as

                   27   described herein, even if Defendants believed them to be true at the time made, they made such

                   28   statements and misrepresentations without any reasonable basis for believing them to be true and

                                                               COMPLAINT
                                                                  - 21 -
Case 3:20-cv-00224-GPC-AHG Document 1-4 Filed 02/05/20 PageID.207 Page 47 of 56



    1 should have known them to be false. Defendants had no reasonable grounds for believing their
    2 representations to Plaintiffs were true at the time they made them.

    3           I 38.   Defendants made the intentional affirmative misrepresentations and statements of
    4 material fact about the Subject Property as described herein with the intent to induce Plaintiffs to
    5   rely on them and with the intent to induce Plaintiffs to remain residing in the Subject Property and
    6 continue to pay monthly rent.
    7           I 39.   Plaintiffs reasonably and justifiably relied on Defen~ants misrepresentations to
    8 Plaintiffs detriment, injury, and damage.
    9          · 140.   Plaintiffs did not know of the concealed facts, and Defendants prevented Plaintiffs
   10   from conducting their own investigation by intentionally representing that the conditions on the
   11   property were habitable and were not dangerous.
   12           141.    Had the concealed information been disclosed to Plaintiffs by Defendants,
   13   Plaintiffs reasonably would have behaved differently: namely they would have moved away from
   14 the Subject Property to avoid exposure to the toxic mold.
   15           I 42.   As a direct and proximate result of such negligent misrepresentations by
   16   Defendants, and Plaintiffs' reasonable reliance thereon, Plaintiffs remained residing and
   17   occupying the Subject Property, which contained extensive damage and contamination and posed
   18   a significant health risk to Plaintiffs. Plaintiffs justifiably believed no health risk existed based on
   19   Defendants' affirmative representations, including but not limited to water leaks, moisture, and
   20   microbial contamination from identified and/or unidentified sources. These conditions and the
                                    -
   21   above-described actions of Defendants has caused Plaintiffs significant economic and non-
   22   economic damage in an amount according to proof at trial.
   23                                     TENTH CAUSE OF ACTION
   24                                             Gross Negligence

   25                       (By All Plaintiffs Against All Defendants and Does 1-50)

   26           143.    Plaintiffs re-allege and incorporate herein and by reference each and every previous
   27   and subsequent allegation as though fully set forth herein.
   28

                                               COMPLAINT
                                                     - 22 -
Case 3:20-cv-00224-GPC-AHG Document 1-4 Filed 02/05/20 PageID.208 Page 48 of 56



     I           144.   At all relevant times herein, Defendants were owners, managers, and lessors of the

    2 Subject Property.
    3            145.   Defendant failed to repair o; fix dangerous conditions present on the Property, as

    4    described throughout this Complaint, to protect Defendants' tenants. Defendant even failed to fix

    5    these conditions after Defendant knew or should have known of the dangerous conditions and the

    6    presence of mold.

    7            146.   Plaintiffs were tenants of Defendants pursuant to the written Lease agreement that

    8 , both parties executed (attached hereto as Exhibit I).

    9            147.   Defendants failure to fix the leaks, humidity, and mold problems represents reckless

    IO   disregard for the probability of harm to the tenants on the Subject Property.

   II            148.   Plaintiffs have suffered severe harm as a proximate and legal result of Defendants'

   12    failure to maintain, repair, or remediate the issues on the Subject Property.

   13            149.   At all relevant times Plaintiffs acted reasonably and fully complied with all

   14    Plaintiffs' obligations under the lease agreement.

   15           150.    Defendants failure to act despite the fact that Defendants knew or should have

   16    known of the dangerous mold problem represents a serious departure from what a reasonable

   17    person, property owner, or property manager would do in similar circumstances.

   18                                    EIEYENTH CAUSE OF ACTION
   19                                               Premises Liability

   20                          (By A~I Plaintiffs Against All Defendants and Does 1-50)

   21           151.    Plaintiffs re-allege and incorporate herein and by reference each and every previous

   22    and subsequent allegation as though fully set forth herein.

   23           152.    At all relevant times herein, Defendants were owners, managers, and lessors of the

   24    Subject Property. ·

   25           153.    Defendant failed to repair or fix dangerous conditions present on the Property, as

   26    described throughout this Complaint, to protect Defendants' tenants. Defendant even failed to fix

   27    these conditions after Defendant knew or should have known of the dangerous conditions and the

   28    presence of toxic mold.
                                              ,,
                                                   COMPLAINT
                                                      - 23 -
    Case 3:20-cv-00224-GPC-AHG Document 1-4 Filed 02/05/20 PageID.209 Page 49 of 56



        1            154.   Plaintiffs were tenants of Defendants pursuant to the written Lease agreement that

        2 both parties executed (attached hereto as Exhibit I).

        3            155.   Defendants failure to fix the leaks, humidity, and mold problems represents reckless
        4 disregard for the probability of harm to the tenants on the Subject Property.

        5            156.   Plaintiffs have suffered severe harm as a proximate and legal result of Defendants'
        6 failure to maintain, repair, or remediate the issues on the Subject Property.
        7            157.   At all relevant times Plaintiffs acted reasonably and fully complied with all
        8 Plaintiffs' obligations under the lease agreement.
                                --
        9         158. Defendants failure to act despite the fact that Defendants knew or should have
       IO   known of the dangerous mold problem represents a serious departure from what a reasonable
       11   person, property owner, or property manager would do in similar circumstances.
       12                                                 PRAYER
       13            WHEREFORE, Plaintiffs request judgment against Defendants, and each of them, for the
       14
       15
            following:
                     I.     For general damages in excess of this Court's minimum jurisdiction, according to
                                                                                                                   ..
       16   proof;
       17            2.     Actual damages and attorneys' fees and costs pursuant to California Civil Code
       18   Section 1942.4, and as allowable by law;
       19            3.     For special damages according to proof;
       20            4.     For prejudgment interest as provided by law;
       21            5.     For costs of suit incurred herein;
       22            6.     For investigation costs, including Stearman damages;
       23            7.     For punitive and exemplary damages pursuant to California Civil Code Section
       24   3294 and as allowed by law, according to proof;
       25            8.     Forreasonable attorney fees pursuant to the lease agreement at issue in the instant
       26   case;
       27            8.     For any other and further relief the court considers just and proper.

f      28

                                                   COMPLAINT
                                                       - - 24-




                            •
           Case 3:20-cv-00224-GPC-AHG Document 1-4 Filed 02/05/20 PageID.210 Page 50 of 56


                      I
                      2
                      3
                      4
                          Dated: December 9, 2019               WEBB LAW GROUP, APC
                      5
                      6
                      7
                                                         By~:6U BROOKE B. NEVELS
                      8                                         LEND EN F. WEBB
                                                                Attorneys for Plaintiffs JOHN
                      9                                         DOE, JANE DOE, JOHN DOE I,
                                                                and JOHN DOE 2.
                     10

u                    11
~8                   12
~B
0
       ·--~
       <n-
       1.i~
                 '

                     13
i:=:   5 ·"
C,
       .,,~&·-       14
~,~
..:i '::: ~          15
=~"'
=~                   16
~~-
                     17

                     18

                     19
                     20
                     21
                     22
                     23
                     24
                     25
                     26
                     27
                     28

                                                    COMPLAINT
                                                      - 25 -
         Case 3:20-cv-00224-GPC-AHG Document 1-4 Filed 02/05/20 PageID.211 Page 51 of 56


              I
                                          DEMAND FOR JURY TRIAL
              2
                  Plaintiff demands a trial by jury on all claims~
              3
              4
                  Dated:                                             t!. JtA
                                                     Brooke B. Nevel for Plaintiffs
              5
              6

              7
              8
              9
             10

u            11
~ §!         12
~£
0
    ~-
     .~s.,
 'Ej__.

    0~       13
~
c., ~~ ~s    14
~i~
=~-.~
.,J ...      15

;=.,:8       16
             17
             18
             19
             20
             21
             22
             23
             24
             25
             26
             27
             28

                                                 COMPLAINT
                                                    -26 ·
Case 3:20-cv-00224-GPC-AHG Document 1-4 Filed 02/05/20 PageID.212 Page 52 of 56




                        EXHIBIT C
                   Case 3:20-cv-00224-GPC-AHG Document 1-4 Filed 02/05/20 PageID.213 Page 53 of 56



                               1   KRISTIN N. REYNA DEHART (SBN: 211075)
                                   kreyna@gordonrees.com
                               2   ROBERT J. OLSON (SBN: 279781)
                                   ROLSON@GORDONREES.COM
                               3   GORDON REES SCULLY MANSUKHANI LLP
                                   101 W. Broadway, Suite 2000
                               4   San Diego, CA 92101
                                   Telephone: (619) 230-7760
                               5   Facsimile: (619) 696-7124

                               6   Attorneys for Defendants
                                   CAMP PENDLETON & QUANTICO HOUSING, LLC; LPC PENDLETON QUANTICO
                               7   PM; LINCOLN MILITARY PROPERTY MANAGEMENT LP
                               8

                               9                       SUPERIOR COURT OF THE STATE OF CALIFORNIA
                              10                                      COUNTY OF SAN DIEGO
                              11   JOHN DOE; JANE DOE; JOHN DOE 1, a            )        CASE NO. 37-2019-00066467-CU-PO-CTL
                                   Minor, By and Through His Guardian Ad        )
101 W. Broadway, Suite 2000




                              12   Litem, Jane Doe; JOHN DOE 2, a Minor, By )            NOTICE OF REMOVAL OF ACTION
   San Diego, CA 92101
   Gordon & Rees LLP




                                   and Through His Guardian Ad Litem, Jane Doe; )        UNDER 28 U.S.C. §§1331, 1441, 1442, 1446
                              13                                                )
                                                          Plaintiffs,           )
                              14                                                )
                                   vs.                                          )        Judge: Hon. Richard S. Whitney
                              15                                                )        Dept.: C-68
                                   CAMP PENDLETON & QUANTICO                    )
                              16   HOUSING, LLC; LPC PENDLETON                  )        Complaint Filed: December 10, 2019
                                   QUANTICO PM; LINCOLN MILITARY                )
                              17   PROPERTY MANAGEMENT, LP; and DOES )
                                   1 through 50, inclusive,                     )
                              18                                                )
                                                          Defendants.           )
                              19                                                )
                                                                                )
                              20                                                )
                                                                                )
                              21                                                )
                              22          TO THE SUPERIOR COURT OF THE STATE OF CALIFORNIA, COUNTY OF
                              23   SAN DIEGO:
                              24          PLEASE TAKE NOTICE that a Notice of Removal of this action was filed in the
                              25   United States District Court for the Southern District of California on February 5, 2020,
                              26   effectuating the removal of this action.
                              27          A copy of the Notice of Removal and its attendant documentation, has been filed in the
                              28   United States District Court for the Southern District of California, and Notice to the Adverse

                                                                                   -1-
                                                NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §§1331, 1441, 1442, 1446
                   Case 3:20-cv-00224-GPC-AHG Document 1-4 Filed 02/05/20 PageID.214 Page 54 of 56



                               1   Parties given per 28 U.S.C. section 1446(d). Such notice, without the referenced attachments, is

                               2   attached hereto as Exhibit A. Defendants request accordingly that this Court vacate all dates on

                               3   calendar and stay this matter unless and until it is remanded from Federal Court.

                               4   Dated: February 5, 2020                      GORDON REES SCULLY MANSUKHANI
                               5
                                                                                By: ________________________________
                               6                                                    KRISTIN N. REYNA DEHART
                                                                                    ROBERT J. OLSON
                               7                                                    ATTORNEYS FOR DEFENDANTS CAMP
                                                                                    PENDLETON & QUANTICO HOUSING,
                               8                                                    LLC; LPC PENDLETON QUANTICO PM;
                                                                                    LINCOLN MILITARY PROPERTY
                               9                                                    MANAGEMENT LP
                              10

                              11
101 W. Broadway, Suite 2000




                              12
   San Diego, CA 92101
   Gordon & Rees LLP




                              13

                              14

                              15

                              16

                              17

                              18

                              19

                              20

                              21

                              22

                              23

                              24

                              25

                              26

                              27

                              28

                                                                                  -2-
                                               NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §§1331, 1441, 1442, 1446
                   Case 3:20-cv-00224-GPC-AHG Document 1-4 Filed 02/05/20 PageID.215 Page 55 of 56



                               1                                        PROOF OF SERVICE

                               2          I am a resident of the State of California, over the age of eighteen years, and not a party

                               3   to the within action. My business address is 101 W. Broadway, Suite 2000, San Diego, CA

                               4   92101. My email address is wdoolittle@grsm.com. On October 18, 2019, I served the within

                               5   documents:

                               6          NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §§1331, 1441, 1442, 1446

                               7
                                   PERSONAL       SERVICE: By causing the document(s) listed above to be personally
                                     delivered to the person(s) at the address(es) set forth below.
                               8

                               9   MAIL:    By placing the document(s) listed above in a sealed envelope with postage
                                     thereon fully prepaid, in United States mail in the State of California addressed as set
                                     forth below.
                              10
                                   FACSIMILE:      By transmitting via facsimile the document(s) listed above to the fax
                                     number(s) set forth below on this date before 5:00 p.m.
                              11

                                   ELECTRONIC
101 W. Broadway, Suite 2000




                                                      TRANSMISSION: By transmitting a pdf.format version of the
                              12     document(s) via electronic mail to the party(s) identified on the service list using the
   San Diego, CA 92101
   Gordon & Rees LLP




                                         email address(es) indicated.
                              13

                              14   OVERNIGHT:        By placing a true copy thereof enclosed in a sealed envelope, at a
                                     station designated for collection and processing of envelopes and packages for
                                         overnight delivery by FedEx (or other overnight service) as part of the ordinary
                              15         business practices of GORDON REES SCULLY MANSUKHANI, LLP described
                                         below, addressed as follows:
                              16

                              17

                              18    Lenden Webb                                     Attorneys for Plaintiffs
                                    Brooke Nevels                                   JOHN DOE, an individual; JANE DOE, an
                              19    WEBB LAW GROUP, APC                             individual; JOHN DOE 1, a minor, by and
                                                                                    through his guardian ad litem, JANE DOE;
                                    446 W. Fallbrooke Avenue, Ste. 102              JOHN DOE 2, a minor, by and through his
                              20    Ph: (559) 431-4888                              guardian ad litem, JANE DOE
                                    Fx: (559) 821-4500
                              21
                                    Email: lwebb@webblawgroup.com
                              22    bnevels@webblawgroup.com

                              23          I am readily familiar with the firm’s practice of collection and processing correspondence

                              24   for mailing. Under that practice it would be deposited with the U.S. Postal Service on that same

                              25   day with postage thereon fully prepaid in the ordinary course of business. I am aware that on

                              26   motion of the party served, service is presumed invalid if postal cancellation date or postage

                              27   meter date is more than one day after the date of deposit for mailing in affidavit.

                              28   ///


                                                                           PROOF OF SERVICE
                     Case 3:20-cv-00224-GPC-AHG Document 1-4 Filed 02/05/20 PageID.216 Page 56 of 56



                                 1          I declare under penalty of perjury under the laws of the State of California that the above

                                 2   is true and correct. Executed on February 5, 2020, at San Diego, California.

                                 3
                                                                                         ____________________________
                                 4                                                             Woody Doolittle
                                 5

                                 6

                                 7

                                 8

                                 9

                                10

                                11
  101 W. Broadway, Suite 2000




                                12
     San Diego, CA 92101
     Gordon & Rees LLP




                                13

                                14

                                15

                                16

                                17

                                18

                                19

                                20

                                21

                                22

                                23

                                24

                                25

                                26

                                27

                                28
1204805/49840692v.1




                                                                            PROOF OF SERVICE
